                                                                         Service of Process
                                                                         Transmittal
                                                                         10/05/2020
                                                                         CT Log Number 538353997
TO:      Ann Aber
         Jo-Ann Stores, LLC
         5555 DARROW RD
         HUDSON, OH 44236-4054

RE:      Process Served in Alaska

FOR:     Jo-Ann Stores, LLC (Domestic State: OH)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Furniture Enterprises of Alaska, Inc, Pltf. vs. Jo-Ann Store, LLC, Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 3AN2008105CI
NATURE OF ACTION:                 Property Damage Litigation
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Juneau, AK
DATE AND HOUR OF SERVICE:         By Process Server on 10/05/2020 at 13:49
JURISDICTION SERVED :             Alaska
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/06/2020, Expected Purge Date:
                                  10/11/2020

                                  Image SOP

                                  Email Notification, Ann Aber ann.aber@joann.com

                                  Email Notification, Liz Sargent liz.sargent@joann.com

                                  Email Notification, Robert Icsman bob.icsman@joann.com

                                  Email Notification, Melana Collins melana.collins@joann.com

                                  Email Notification, James Weikamp james.weikamp@joann.com

SIGNED:                           C T Corporation System
ADDRESS:                          208 South LaSalle Street
                                  Suite 814
                                  Chicago, IL 60604
For Questions:                    866-331-2303
                                  CentralTeam1@wolterskluwer.com




                                                                         Page 1 of 1 / MG
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                                                                      EXHIBIT A
                                                                         appropriate action. Signatures on certified mail receipts
       Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 1 of 88 Page 1 of 88
                                                                         confirm receipt of package only, not contents.
                  IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALAS1.9°PY
                                       AT ANCHORAGE               Original Received
  FURNITURE ENTERPRISES OF                                                           SC? 2 3 2.32B
  ALASKA,INC
                                                                                                     Courts
                      Plaintiff(s),                                                   of tt-:e Trial
 VS.

                                                         CASE NO. 3AN- 20- CA i DS—               CI
  JO-ANN STORES,LLC
                                                                     SUMMONS AND
                                 Defendant(s).                  NOTICE TO BOTH PARTIES
                                                                OF JUDICIAL ASSIGNMENT
 To Defendant: Jo-Ann Stores, LLC
 You are hereby summoned and required to file with the court a written answer to the complaint
 which accompanies this summons. Your answer must be filed with the court at 825 W. 4th
 Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In
 addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff (if
 unrepresented) Jennifer M. Coughlin                                ,whose address is:
 701 W 8th Avenue, Suite 1100, Anchorage, AK 99501

 If you fail to file your answer within the required time, a default judgment may be entered
 against you for the relief demanded in the complaint.

 If you are not represented by an attorney, you must inform the court and all other parties in
 this case, in writing, of your current mailing address and any future changes to your mailing
 address and telephone number. You may use court form Notice of Change of Address /
 Telephone Number(TF-955), available at the clerk's office or on the court system's website at
 https://public.courts.alaska.gov/web/forms/docs/tf-955.pdf to inform the court. - OR - If you
 have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i).

                                 NOTICE OF JUDICIAL ASSIGNMENT
TO: Plaintiff and Defendant
You are hereby given notice that:
E      This case has been assigned to Superior Court Judge              ot.r.   n
       and to a magistrate judge.
       This case has been assigned to District C...
                                                 ‘  rt Judge




         c(f 3
             (76'?"2                                                                   S:
              Date                                                         Deputy Clerk


 I certify that on 61(Z Yita copy of this Sum                as     LI mailed 53 given to
ID plaintiff      IY.] plaintiff's counsel along with a copy of the
0 Domestic Relations Procedural Order 0 Civil Pre-Trial Order
to serve on the defrdant with the summons.
 Deputy Clerk
* The State or a state officer or agency named as a defendant has 40 days to file its answer. If
 you have been served with this summons outside the United States, you also have 40 days to
file your answer.
CIV-100 ANCH (10/17)(cs)                                                      Civil Rules 4, 5, 12, 42(c), 55
SUMMONS                                                                                                     EXHIBIT A
         Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 2 of 88 Page 2 of 88
  Jennifer M. Coughlin
  Landye Bennett Blumstein LLP
  701 West 8th Avenue, Suite 1100
  Anchorage, AK 99501
  Tel: (907)276-5152
  Facsimile: (907)276-8433
  ienniferc@lbblawyers.corn
  Attorneys for Plaintiff

               IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

              THIRD JUDICIAL DISTRICT AT ANCHVZNE
                                          Orig inal Received
  FURNITURE ENTERPRISES OF
  ALASKA,INC.                                SEr? 2 3 2020
                                                                   aark of the Trial Courts
                           Plaintiff,
                                                           Case No. 3AN-20- 08105             CI
          V.

  JO-ANN STORES,LLC

                           Defendant.


                                             COMPLAINT

         Comes now, Plaintiff Furniture Enterprises of Alaska, Inc., ("FEA"), by and

 through its attorneys of record, Landye Bennett Blumstein LLP, and for its causes of

 action allege as follows:

                                   FACTUAL ALLEGATIONS

          1.      FEA is a corporation organized and existing under the laws of the State

 of Alaska.

         2.       Defendant Jo-Ann Stores, LLC ("Jo-Ann Stores") is believed to be a

 limited liability company organized and existing under the laws of the State of Ohio.


 COMPLAINT
 Furniture Enterprises ofAlaska, Inc. v. Jo-Ann Stores, LLC, Case No. 3AN-20-    CI
 Page 1 of8                                                                              EXHIBIT A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 3 of 88 Page 3 of 88
          3.       FEA owns the real estate known as the University Center, where the

  premises that are the subject ofthis suit(the "Premises")are located. Jo-Ann Stores is

  a tenant at the University Center. Attached as Exhibit A is a true and correct copy of

  the lease between the parties dated August 8, 2019(the "Lease").

          4.      The Lease required FEA to complete certain construction tasks

 ("Landlord's Work") relating to delivery of the shell of the Premises, while Jo-Ann

  accepted responsibility for completing other tasks relating to the build-out of the

  interior. Section 10 ofthe Lease required Jo-Ann Stores to approve proposed plans and

  specifications regarding the Landlord's Work (the "Landlord's Approved Plans"),

  which would include the items set out as FEA's responsibility in Exhibit C to the Lease

 (the "Exhibit C Matrix").

         5.       As set forth in Sections 7.4. and 7.5 of the Exhibit C Matrix regarding

  plumbing, FEA was responsible for providing "dedicated sprinkler main above 14'-0"

  AFF" and "dedicated sprinkler branch lines/upturned heads at roof deck of shell."

  Under Section 7.7 of the Matrix, FEA was also supposed to provide "fire sprinkler

 system/monitoring-new and/or modifications for building shell compliance." All other

  activities in the plumbing section of the Matrix were Jo-Ann Stores' responsibility,

  including work required on the "dedicated sprinkler branch lines/modification of heads

 due to tenant interior build-out."

         6.       The Landlord's Approved Plans referenced in Section 10(b)ofthe Lease

 contain further confirmation that FEA's responsibilities regarding the sprin1der system

  were limited to providing a sprinkler system that met the applicable code for core and
 COMPLAINT
 Furniture Enterprises ofAlaska, Inc. v. Jo-Ann Stores, LLC, Case No. 3AN-20-   CI
 Page 2 of8                                                                          EXHIBIT A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 4 of 88 Page 4 of 88
  shell conditions only, with Jo-Ann Stores being responsible for any sprinlder system

  modifications required as a result of its build-out and operation as a retail fabric store.

          7.      FEA did all of the work necessary to meet its obligations under the

  Exhibit C Matrix and the Landlord's Approved Plans, including but not limited to

  changing the angle of the sprinkler heads to conform with the Exhibit C Matrix and the

  Landlord's Approved Plans. The Anchorage Fire Department confirmed that the

  existing sprinkler system with upturned heads met all code requirements when the

  building was delivered to Jo-Ann Stores as an exposed structure shell, prior to Jo-Ann

  Stores' completing its build-out work on the interior.

          8.      Representatives of the parties did a joint walk-through ofthe Premises on

 October 29, 2019. By email dated November 1, 2019, David Geibel, Jo-Ann Stores'

 Manager for Construction and Store Facilities, informed FEA that Jo-Ann Stores would

 prepare a conditional acceptance letter "noting just the few items that you will be

 completing. . .". The email notes that "sprinkler system is installed as expected;

 including dedicated flow and tamper alarm" and the only item relating to the sprinkler

 system that required any work on FEA's part was a notation that "[s]prinkler lines are

 held above 14' with the exception of the FDC pipe running along the exterior wall. It

 is being scheduled and moved above 14' by [FEM." A true and correct of this email

 is attached as Exhibit B.

         9.       On November 18, 2019, Jo-Ann Stores sent a letter conditionally

 accepted the Premises, subject to the completion of any punch list items noted on the

 walk-thru notes and report attached to the November 18,2019 letter. A true and correct
 COMPLAINT
 Furniture Enterprises ofAlaska,Inc. v. Jo-Ann Stores, LLC, Case No. 3AN-20-   CI
 Page 3 of8                                                                         EXHIBIT A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 5 of 88 Page 5 of 88
  copy of the November 18, 2019 letter is attached as Exhibit C. As indicated in the

  Geibel email, the only punch list items relevant to the sprinkler system were a notation

  that

          5.2  Sprinkler lines are held above 14' with the exception of the
          FDC pipe running along the exterior wall. It is being scheduled and
          moved above 14' by [FEA]...

          7.4      FDC line is too low and is being relocated.

          The sprinkler system work noted above was completed at FEA's expenses on or

  about November 5, 2019.

          10.      While the sprinkler system met all code requirements for installation in

  the building shell, the nature of Jo-Ann Stores' operations required modifications to

  meet code requirements after the shell was built out for use as a retail fabric store. Jo-

  Ann Stores was aware of its responsibility for these additional code requirements,

  including but not limited to the possibility that it would have to pay for installation of

 a fire pump if hydrant test data indicated that it was necessary. Indeed, Jo-Ann Stores

 had already obtained at least one bid for the additional sprinkler modifications for which

 Jo-Ann Stores would be responsible in September, 2019, prior to its conditional

 acceptance of the Premises. In addition, Section 18(c) of the Lease acknowledges the

 possibility that Jo-Ann Stores may install different or additional sprinIcler systems as

 part of its Tenant's Work, in which case, Jo-Ann Stores shall be solely responsible for

 repairs or replacement of that modified or replacement system.

          1 1.    At a meeting held on or about January 20,2020, Jo-Ann Stores informed

 FEA for the first time that it would not accept the upturned sprinklers specifically
 COMPLAINT
 Furniture Enterprises ofAlaska, Inc. v. Jo-Ann Stores, LLC, Case No. 3AN-20-   CI
 Page 4 of8                                                                          EXHIBIT A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 6 of 88 Page 6 of 88
  required in the Exhibit C Matrix and which had been approved at the time of Jo-Ann

  Stores' conditional acceptance. Jo-Ann Stores demanded that FEA pay for the

  additional costs of changing the sprinkler system, including costs which had expressly

  been allocated to Jo-Ann Stores in the Exhibit C Matrix and the Landlord's Approved

  Plans.

           12.     On February 21, 2020, Jo-Ann Stores sent a Notice of Default to FEA,

  where Jo-Ann Stores took the position that FEA was solely responsible for ensuring

  that the sprinkler system complied with all code requirements, regardless of whether

  the failure to meet code was the result of work that was classified in the Exhibit C

  Matrix and the Landlord's Approved Plans as work to be done by FEA or by Jo-Ann's.

           13.    Jo-Ann Stores subsequently announced that it would perform the work

 that it claimed FEA was required to perform, but would seek to recover the cost ofthat

  work from FEA. FEA disagreed with Jo-Ann Stores' position.

           14.    Jo-Ann Stores' obligation under the Lease to pay rent and other charges

 due under the lease commenced on or about April 3,2020(151 days after the November

 4,2019 "Delivery Date" as defined in the Lease). Despite repeated demands, Jo-Ann

 Stores has failed to pay any amount due under the Lease.

                                 JURISDICTION AND VENUE

           15.    Jo-Ann Stores does business in Anchorage, Alaska, and the case involves

 the lease ofreal property in Anchorage, Alaska.

           16.    Jurisdiction is conferred upon the Court by AS 22.10.020.

           17.    Venue is proper in this court as the claim arose in this district.

 COMPLAINT
 Furniture Enterprises ofAlaska, Inc. v. Jo-Ann Stores, LLC, Case No. 3AN-20-   CI
 Page 5 of8                                                                            EXHIBIT A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 7 of 88 Page 7 of 88
              FIRST CAUSE OF ACTION: DECLARATORY JUDGMENT ACTION

                 18.      Plaintiff FEA hereby realleges the allegations set forth in the above

         paragraphs as though fully set forth herein.

                 19.      A substantial controversy exists between FEA and Jo-Ann Stores as to

         the respective rights and obligations ofthese parties with regard to the sprinkler system

         on the Premises.

rfl              20.     FEA is entitled to a declaration that FEA complied with all of its
oo
        obligations regarding delivery of the sprinkler system when it provided a sprinlcler
t---
        system that complied with the Exhibit C Matrix and the Landlord's Approved Plans.
01


14.                     SECOND CAUSE OF ACTION: BREACH OF LEASE
CNI
tf)
                21.      Plaintiff FEA hereby realleges the allegations set forth in the above

        paragraphs as though fully set forth herein.
r--
C
tsa             22.      Under Section 27 of the Lease, Jo-Ann Stores is deemed in default if
0
        "Tenant fails to pay Rent on or before the due date and then fails to pay within 10 days
t3.3
        after receipt of written notice from Landlord."

                23.      On or about April 16,2020 and again on June 15,2020,FEA sent Jo-Ann

        Stores letters requesting payment of all amounts that were past due under the Lease.

        Failure to pay rent is an event of default under the Lease, and Jo-Ann Stores has failed

        to cure this default.

                24.      Jo-Ann Stores owes FEA a duty to comply with the express terms of its

        agreement with FEA, as well as with the implied covenant of good faith and fair

        dealing.
        COMPLAINT
        Furniture Enterprises ofAlaska, Inc. v. Jo-Ann Stores, LLC, Case No. 3AN-20-   CI
        Page 6 of8                                                                          EXHIBIT A
       Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 8 of 88 Page 8 of 88
                               25.      By engaging in the actions set forth above, Defendant Jo-Ann Stores has

                       breached both of those duties.

                               26.      FEA is entitled to an award of damages for all amounts due to it under

                       the Lease, in an amount to be proven at trial.

                                     THIRD CAUSE OF ACTION: TERMINATION OF LEASE

                               27.     Plaintiff FEA hereby realleges the allegations set forth in the above

                       paragraphs as though fully set forth herein.
              cn
              00
                               28.     Under Section 27 of the Lease, FEA has the right to terminate the lease if
 —1 C)

 Z     tel 0           Jo-Ann Stores fails to pay rent and other charges on or about the due date, and then fails
     F CA ON

                       to pay the same within 10 days after receipt of written notice from FEA.
              cNi•
     Z        kr)
                               29.     Jo-Ann Stores has failed to pay rent of any kind under the lease, and has
• 4a4_

•       g c4r-         indicated its intention to continue to occupy the Premises without payment.
CC)       R
u.
 ▪ W
    (i)   0
•
•
          Z
         "4
                               30.     FEA is entitled to a ruling that the Lease has terminated due to Jo-Ann
-a            0
              1.0      Stores' material breach of the Lease term requiring it to pay rent, and to damages and
              L.ta
                       such other relief as may be deemed to be appropriate.

                                                           PRAYER FOR RELIEF

                               WHEREFORE, Plaintiff Furniture Enterprises of Alaska, Inc. prays for the

                       following relief:

                               1.      That Plaintiff FEA be awarded damages as set forth above in amounts to

                       be proven at trial;

                              2.       That Plaintiff FEA be awarded attorney's fees and costs; and



                      COMPLAINT
                      Furniture Enterprises of Alaska, Inc v. Jo-Ann Stores, LLC, Case No. 3AN-20-   CI
                      Page 7 of 8                                                                         EXHIBIT A
                     Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 9 of 88 Page 9 of 88
                           TABLE OF CONTENTS

SECTION                          HEADING                               PAGE

SECTION 1.    EXHIBITS TO LEASE                                            1
SECTION 2.    DEFINITIONS                                                  2
SECTION 3.    PREMISES                                                     7
SECTION 4.    TERM AND OPTIONS TO EXTEND                                   9
SECTION 5.    FIXED MINIMUM RENT                                          10
SECTION 6.    PERCENTAGE RENT                                             11
SECTION 7.    GROSS SALES                                                 11
SECTION 8.    TAXES                                                       14
SECTION 9.    COMMON AREA COSTS                                           16
SECTION 10.   CONSTRUCTION OF PREMISES                                    19
SECTION 11.   USE                                                         23
SECTION 12.   COMMON AREAS                                                23
SECTION 13.   UTILITIES                                                   24
SECTION 14.   USE VIOLATION                                               24
SECTION 15.   CO-TENANCY                                                  25
SECTION 16.   RULES AND REGULATIONS                                       26
SECTION 17.   ALTERATIONS,INSTALLATIONS AND IMPROVEMENTS BY
              TENANT                                                      27
SECTION 18.   REPAIRS AND MAINTENANCE                                     27
SECTION 19.   INDEMNIFICATION                                             30
SECTION 20.   WAIVER OF CLAIMS                                            31
SECTION 21.   PROPERTY AND LIABILITY INSURANCE                            31
SECTION 22.   SIGNS                                                       33
SECTION 23.   ASSIGNMENT AND SUBLETTING                                   34
SECTION 24.   REPAIR AFTER CASUALTY                                       34
SECTION 25.   CONDEMNATION                                                36
SECTION 26.   REPRESENTATIONS AND COVENANTS OF LANDLORD                   37
SECTION 27.   TENANT'S DEFAULT                                            40
SECTION 28.   RIGHTS OF LANDLORD                                          41
SECTION 29.   LANDLORD'S DEFAULT                                          42
SECTION 30.   MORTGAGE SUBORDINATION                                      42
SECTION 31.   NO WAIVER                                                   43
SECTION 32.   SURRENDER OF PREMISES                                       43
SECTION 33.   SHORT FORM LEASE,COMMENCEMENT DATE AGREEMENT                44
SECTION 34.   NOTICE                                                      44
SECTION 35.   HAZARDOUS MATERIALS                                         45
SECTION 36.   LIMITATION OF LANDLORD'S LIABILITY                          47
SECTION 37.   DELIVERY OF SITE PLAN                                       47
SECTION 38.   INTENTIONALLY OMITTED                                       48
SECTION 39.   ENTIRE AGREEMENT; WRITING REQUIRED                          48
SECTION 40.   OPERATING COVENANT                                          48


                                                                   ExhibitEXHIBIT
                                                                           A        A
       Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 10     Page
                                                                  of 88
                                                               Page  2 of 88 10 of 88
SECTION 41.          APPLICABLE LAW AND CONSTRUCTION                         49
SECTION 42.          UNAVOIDABLE DELAYS                                      49
SECTION 43.          REASONABLE CONSENT                                      49
SECTION 44.          NO PARTNERSHIP                                          50
SECTION 45.          ESTOPPEL                                                50
SECTION 46.          QUIET ENJOYMENT                                         50
SECTION 47.          HOLDING OVER                                            50
SECTION 48.          BROKERS                                                 49
SECTION 49.          INTENTIONALLY DELETED                                   51
SECTION 50.          CLAIMS LIMITATION                                       51
SECTION 51.          CAPTIONS                                                51
SECTION 52.          VARIATION IN PRONOUNS                                   51
SECTION 53.          SECTION REFERENCES                                      51
SECTION 54.          BINDING EFFECT OF AGREEMENT                             51
SECTION 55.          ATTORNEY'S FEES                                         52
SECTION 56.          OFAC WARRANTY                                           52
SECTION 57.          PDF/COUNTERPART SIGNATURE                              521




Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       Exhibit A
                                                     - 2-           Page 3 ofEXHIBIT
                                                                             88       A
                                                                          Page 11 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 11 of 88
                                           LEASE

         This Lease is made as of               , 2019, between Furniture Enterprises of
Alaska, Inc., an Alaska corporation ("Landlord"), and Jo-Ann Stores, LLC, an Ohio limited
liability company("Tenant").

Landlord and Tenant covenant and agree as follows:

SECTION 1. EXHIBITS TO LEASE

      (a)      The following Exhibits are attached to and made a part of this Lease, and are
incorporated herein by reference:

       Exhibit A. The description of the lands upon which the Shopping Center is
       located.

       Exhibit B. The site plan showing the Shopping Center, the location of the
       Premises, as hereafter defined, the Shopping Center buildings, the parking areas,
       driveways and common areas and containing other general information relative to
       the development of the Shopping Center Site(the "Site Plan").

       Exhibit C. Landlord's Work.

       Exhibit D. Tenant's Prototype Plans.

       Exhibit D-1. Tenant's Anchorage Signage Plans.

       Exhibit E. The Project Coordination Guidelines.

       Exhibit F. The Exclusive Uses of other tenants.

       Exhibit G. Form of Subordination, Non-Disturbance and Attonunent Agreement.

       Exhibit H. Form ofEstoppel Certificate.

       (b)If there is any conflict or ambiguity between any approved plans and the language in
this Lease or any Exhibit attached hereto, the approved plans shall supersede and control.




                                                                      ExhibitEXHIBIT
                                                                              A      A
                                                                   Page 4Page 12 of 88
          Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 12 of 88of 88
SECTION 2. DEFINITIONS

        The terms listed below have the respective meanings as follows:

      (a)     Additional Rent: Tenant's Proportionate Share of Taxes (Section 8), Tenant's
Proportionate Share of Common Area Costs (Section 9), and Tenant's Proportionate Share of
Insurance Costs(Section 21).

       (b)     Commencement Date:(i) the 151st day after the Delivery Date, or (ii) the day that
Tenant opens for business in the Premises, whichever day first occurs. Notwithstanding
anything to the contrary in this Lease, unless Tenant otherwise opens for business, the
Commencement Date will not occur during any period that Tenant has not received all required
governmental permits and approvals necessary for Tenant's occupancy, provided Tenant
promptly applies for and diligently pursues obtaining such permits and approvals. Tenant may
elect to open for business during any period identified in the immediately preceding sentence,
and in such case, the Commencement Date shall be deemed to occur upon such opening. Also,
notwithstanding the foregoing, in no event shall Tenant be required to open or commence the
payment of Rent during the period commencing November 15 and ending the next occurring
January 31 ("Blackout Period"); and, if the Commencement Date would otherwise occur in the
Blackout Period (except for the reason that Tenant opens for business), the Commencement
Date shall be deemed to be the first day after the expiration of the Blackout Period. If Tenant
opens for business during the Blackout Period then the Commencement Date shall be deemed to
have occurred upon such opening. If Tenant opens during the Blackout Period, then Tenant is
obligated to pay only Substitute Rent during the Blackout Period.

       (c)     Common Areas: the parking areas, driveways, aisles, sidewalks, malls (whether
enclosed or unenclosed), truck storage areas, mechanical rooms, and other common, service and
related areas and improvements within the Shopping Center, whether open to the public
generally or for the non-exclusive use of one or more tenants, and whether or not shown on
Exhibit B, but excluding the roof(s).

      (d)   Default Rate: an annual rate of interest equal to the lesser of 10% per annum or
the maximum amount allowed by law.

       (e)      Delivery Date: the date that Landlord delivers the Premises to Tenant with all of
the   Delivery   Requirements satisfied and Tenant accepts said delivery by written
acknowledgment signed by Tenant's Senior Vice President of Real Estate, Vice President of
Store Development or Director of Construction and Store Projects. Tenant shall not
unreasonably delay, condition or refuse its acceptance of the Premises. The Delivery Date shall
not occur prior to the Estimated Delivery Date (regardless of whether Landlord has satisfied the
Delivery Requirements prior to that date), except with Tenant's express written consent, in its
sole discretion.


Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A       A
           Case 3:20-cv-00272-JMK                    - 21-1
                                              Document   -                         Page
                                                              Filed 10/26/20 Page 13    5Page
                                                                                     of 88of 8813 of 88
        (f)      "Delivery Requirements" means the following:

       (1)       Landlord's Work is Substantially Complete(hereinafter defined);

       (2)       the Premises are delivered to Tenant free and clear of any Hazardous
                 Material (other than encapsulated asbestos in the drywall of the Premises
                 and lead based paint coating certain structural components of the
                 Shopping Center and Premises), provided that if after the date that the
                 Delivery Date has otherwise occurred but prior to the Commencement
                 Date Tenant discovers any Hazardous Materials at the Premises (other
                 than encapsulated asbestos in the drywall of the Premises and lead based
                 paint coating certain structural components of the Shopping Center and
                 Premises) which were not introduced by Tenant, its agents, employees or
                 contractors, as Tenant's sole remedy: (a) Tenant may immediately upon
                 written notice to Landlord cease Tenant's work and/or vacate the
                 Premises, and (b) the 151 day period referred to in clause (i) of the
                 definition of Commencement Date herein shall be extended on a day for
                 day basis for each day thereafter until the date Landlord removes such
                 Hazardous Materials and for any additional delay caused to Tenant in
                 performing Tenant's Work as a result thereof;

       (3)       Intentionally Omitted;

       (4)       all Common Areas have been completed in accordance with all applicable
                 Laws, including, without limitation, all paving of the parking lot, service
                 areas and access roads, curbing (including curb cuts), site lighting,
                 striping, sidewalks, loading dock area and landscaping;

       (5)       Tenant has received a fully executed copy of the SNDA required under
                 Section 30(a); and

       (6)       Landlord has placed the two existing ceiling mounted forced air unit
                 heaters in good working condition and has installed three additional
                 temporary heaters in the Premises until such time that Tenant installs new
                 HVAC units as part of Tenant's Work.

      (g)      Estimated Delivery Date: Landlord's good-faith estimate of the Delivery Date is
November    4, 2019.  Landlord shall be permitted to extend the Estimated Delivery Date to
December 2, 2019 (which shall then become the new Estimated Delivery Date), by delivering
written notice of Landlord's election to extend the original Estimated Delivery Date to Tenant
before September 1, 2019. If said notice is not delivered by said date, then the Estimated
Delivery Date shall remain unchanged.


Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A       A
              Case 3:20-cv-00272-JMK                - 31-1
                                              Document -                          Page
                                                             Filed 10/26/20 Page 14    6Page
                                                                                    of 88of 8814 of 88
        (h)     Gross Leasable Area: the number of square feet of floor area (excluding non-
retail mezzanine, basement and other such areas), measured from the exterior face of exterior
walls, the exterior building line for sidewalk or mall frontage, and the center line of party walls,
with no deduction for columns, stairs, elevators, or any interior construction or equipment areas
used exclusively by Tenant for the Premises.

              With respect to the Shopping Center, the Gross Leasable Area is the total
constructed Gross Leasable Area available for the exclusive use and occupancy of tenants
within the Shopping Center. With respect to the Premises, the Gross Leasable Area will be the
actual completed Gross Leasable Area, as the same exists from time to time.

               Any change in Gross Leasable Area, whether of the Premises or Shopping
Center, will be deemed in effect on the first day of the next succeeding month following such
change. Landlord covenants to advise Tenant of any increase or decrease in the Gross Leasable
Area of the Shopping Center due to the construction or demolition of any buildings in the
Shopping Center within 60 days of any such change, together with a current Site Plan reflecting
such change.

              Landlord represents and warrants that the Gross Leasable Area of the Shopping
Center intended for exclusive use and occupancy as shown in the Site Plan is 215,000 square
feet.

        (i)      Hazardous Materials: See Section 35.

       0)        HVAC: heating, ventilating and air conditioning exclusively serving the
Premises.

      (k)      Landlord's Work: the work to be performed by or at the direction of Landlord in
constructing and/or remodeling the Premises and related improvements, including those items
designated for Landlord set forth on Exhibit C and subject to the terms of Section 10 and
Landlord's Approved Plans.

      (I)      Laws: any and all laws, codes, ordinances or regulations passed into existence by
any Public Entity now or hereinafter in existence.

       (m) Lease Year: a period of 12 consecutive calendar months during the Term. The
first Lease Year (or Lease Year One) begins on the first day of February next following the
Commencement Date, unless the Commencement Date is the first day of February, in which
event the first Lease Year begins on the Commencement Date. The first Lease Year will
include the first Partial Lease Year, if any. Rent and any limitations on such Rent for purposes
of any Partial Lease Year will be proportionately adjusted based upon the actual number of days
ofsuch Partial Lease Year in relation to the number of days in a full Lease Year.


Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                       ExhibitEXHIBIT
                                                                                               A       A
                                              Document- 41-1                              Page
                                                                                           of 8815 of 88
              Case 3:20-cv-00272-JMK                      -                         Page
                                                               Filed 10/26/20 Page 15    7
                                                                                      of 88
       (n)     Outside Delivery Date: March 1, 2020 (unless due to Unavoidable Delay in
 which case the Outside Delivery Date is the date which is the day immediately after the day on
 which the event or condition causing Unavoidable Delay ceases).

        (o)      Partial Lease Year: the period, if any, of fewer than 12 consecutive calendar
 months between the Commencement Date and the next occurring February 1 and the period, if
 any, of less than 12 consecutive calendar months between the last day of the last Lease Year and
 the expiration ofthe Term.

       (p)     Permitted Use: the sale of fabrics of all kinds; goods sold by the yard; patterns;
knitting supplies, needlepoint, macrame; art materials and supplies; finished crafts, craft
materials and supplies; educational aids, materials and supplies; yams; all types of notions;
floral products, artificial flowers and accessories; scrapbooks and scrapbooking supplies and
materials; framed artwork; picture frames, framing (both ready-made and custom made) and
framing materials and supplies; fabric care items; foam products; ceramics; wearable art and
wearable art supplies; miniatures, dolls, hobby items; sewing machines, sewing machine
furniture; irons, ironing boards; seasonal merchandise; custom services and custom products
using arts and craft and sewing components including, but not limited to quilting, bow-making,
window treatments, floral design, fashion sewing, instructional classes, materials and services;
and the incidental sale of (defined as no more than 10% of any individual following item)
baskets, wicker items; housewares; linens, curtains, towels, pillows; drapery and upholstery
materials; draperies, drapery hardware; blinds, shades, shutters and window treatments; do-it
yourself products and accessories relating to sewing and crafting; bridal apparel and accessories,
wedding supplies; gift items, cards, party supplies; paper goods, stationery; candles,
candlesticks, brass and pottery; indoor and outdoor house decorating products and accessories;
prepackaged and unpackaged food and food products, coffee, tea and assorted beverages(not to
exceed 1,000 square feet); instructional books and tapes; children's books; toys; vacuum
cleaners, sewing and crafting lamps; products, accessories related to all of the foregoing, and
other items and services customarily offered for sale by a fabric, craft or general merchandise
store, and such other related merchandise and services typically offered in the stores operated by
Tenant under the name Jo-Ann, Jo-Ann Fabrics and Crafts or such other name under which
Tenant may operate in Alaska.

       (q)      Premises: a portion ofthe Shopping Center as shown on the Site Plan and located
 within the Shopping Center, on the Shopping Center Site, consisting of space having
 approximately 30,637 square feet of Gross Leasable Area, with a minimum frontage of 150 feet
(to the center of the side walls) excluding the area (and any square footage attributable to)
 referenced in Section 3(c). Tenant will only be required to operate one exterior entrance to the
 Premises.

        (r)       Protected Area: the area shown on the Site Plan.

        (s)       Public Entity: the federal, state, county, municipal or other governmental unit,

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A       A
             Case 3:20-cv-00272-JMK            Document
                                                     - 51-1
                                                        -     Filed 10/26/20 Page 16     Page
                                                                                     of 88
                                                                                   Page 8 of 8816 of 88
however denominated, and any agency, division, department or public official thereof, now or
hereafter having jurisdiction, in any respect, over the Premises, the Shopping Center or
Shopping Center Site.

     (t)      Rent: Fixed Minimum Rent, Additional Rent, and all other monetary obligations
ofTenant to Landlord under this Lease.

       (u)      Shopping Center: University Center located in Anchorage, Alaska, consisting of
all buildings including the Premises and Common Areas, and other improvements located upon
the Shopping Center Site, and outlined on Exhibit B.

     (v)     Shopping Center Site: the legal description set forth on Exhibit A, on which the
Shopping Center is located.

      (w) Substantially Complete: complete with the exception of minor "punchlist" items
that can be completed within 14 days without interfering with the performance of Tenant's
Work.

        (x)     Substitute Rent: 50% of the Fixed Minimum Rent in lieu of the Fixed Minimum
Rent otherwise required to be paid under this Lease. Tenant remains obligated to pay
Additional Rent at any time when Substitute Rent is payable pursuant to any provision of this
Lease, except in the case of a Use Violation under Section 14 or a violation of Section 26(a)(9)
below, in either of such cases Tenant shall not be obligated to pay any Additional Rent. In
addition, Tenant shall not be obligated to be open or operating the Premises during any period it
is entitled to pay Substitute Rent. Landlord acknowledges that certain violations of this Lease
or specified events hereunder will cause Tenant significant damage, but that actual damages will
be impossible to determine. Landlord agrees that the violations and other events specified in the
Lease where Tenant is entitled to pay Substitute Rent are in fact cases where Tenant will suffer
significant damage, but that actual damages will be impossible to determine. Landlord has
agreed to Substitute Rent as liquidated damages because actual damages are impossible to
determine and so liquidated damages represent a fair compromise and is not a penalty.
Landlord has agreed to these provisions(and the entire Lease) voluntarily and after consultation
with legal counsel.

       (y)      Tenant's Proportionate Share: a fraction, the numerator of which is the Gross
Leasable Area of the Premises and the denominator of which is the Gross Leasable Area of the
Shopping Center. Notwithstanding the foregoing, if any portion of Common Area Costs, Taxes,
or Insurance Costs are furnished or directly payable by an individual tenant or occupant as
opposed to Landlord, the cost of the item(s) furnished or payable by such tenant or occupant
shall not be included in Common Area Costs, Taxes, or Insurance Costs, as the case may be, and
the square footage of the tenant or occupant furnishing or paying for such item(s) shall not be
included in the calculation of Tenant's Proportionate Share of such item(s). Tenant's
Proportionate Share shall be adjusted in the event of any increase or decrease in the Gross

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A       A
            Case 3:20-cv-00272-JMK                  - 61-1
                                              Document -     Filed 10/26/20 Page 17     Page
                                                                                    of 88
                                                                                 Page  9 of 8817 of 88
Leasable Area of all buildings within the Shopping Center or the Gross Leasable Area of the
Premises.

      (z)      Tenant's Prototype Plans: the Tenant's Prototype Plans attached hereto as
Exhibit D. It is agreed between the parties that, notwithstanding Tenant's Prototype Plans that
are attached hereto, Landlord's Approved Plans used to complete Landlord's Work shall be
based upon the then-current prototype plans (i.e., plans which are selected in Tenant's sole
discretion), and Tenant agrees to reimburse Landlord for any documented, out-of-pocket costs
incurred as a result of conforming the Landlord's Approved Plans to the then-current prototype
plans as opposed to the Tenant Prototype Plans attached to this Lease).

       (aa) Tenant's Work: the work, if any, to be performed by or at the direction of Tenant
in finishing the Premises as provided in Tenant's Approved Plans.

      (bb) Term: the Initial Term, as hereafter defined, and each Extended Term, as
hereafter defined, if any, and any renewals or period of holdover tenancy.

       (cc) Unavoidable Delay: A material delay beyond the reasonable control of the
delayed party caused by labor strikes, lock-outs, extraordinary labor troubles, industry-wide
inability to procure materials, failure of power, extraordinary restrictive governmental laws or
regulations (such as gas rationing), riots, war, military or usurped governmental power, acts of
terrorism, sabotage, material fire or other material casualty, or an extraordinary and material act
of God (such as a tornado or earthquake), but excluding inadequacy of insurance proceeds,
litigation or other disputes, financial inability, lack of suitable financing, delays of the delayed
party's contractor.

SECTION 3. PREMISES

      (a)      For the Rent and upon the terms and conditions contained in this Lease, Landlord
leases during the Term, and Tenant leases from Landlord during the Term,the following:

       (1) The Premises as outlined on the Site Plan and further described herein.

       (2) The right, in common with Landlord and all other tenants of the Shopping
           Center granted similar rights by Landlord, to the non-exclusive use of all
           Common Areas. The rights hereby granted with respect to the Common Areas
           shall constitute easements appurtenant to the Premises and a servitude upon
           the Shopping Center Site. The benefit and the burden of such easements shall
           run with and bind the Shopping Center Site during the Term.

       (3) Subject to local codes and Law, the right to place (i) one storage container
         ("Container") during seasonal selling seasons in a location at, near, or next to
           Tenant's loading dock in the Container Area shown on Exhibit B, or at any

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
JIB Document No.: 2584305v6
                                                                                       ExhibitEXHIBIT
                                                                                                A       A
           Case 3:20-cv-00272-JMK             Document- 71-1
                                                          -
                                                                                          Page
                                                                                   18 of 10
                                                               Filed 10/26/20 Page Page  88 of 8818 of 88
             other location mutually agreed upon by Landlord and Tenant, and (ii)
             shopping cart corrals ("Corrals") in Tenant's Protected Area in the parking lot
             and at, near or next to the outside of the Premises' entryway on the sidewallc.
             Tenant's Corrals shall take up no more than two parking lot spaces, the
             location of which shall be at a location mutually agreed between Landlord and
             Tenant in the parking lot (or the immediate vicinity thereof). Each Container
             will not exceed 10 feet in width and 40 feet in length. Tenant will maintain the
             Containers and Corrals in good condition and repair. If Landlord receives
             notice that Tenant's Containers or Corrals violate any local code or ordinance,
             then after receipt of notice from the governing body, Tenant will remove the
             violating Containers or Corrals, or move them to an acceptable location. In
             addition Tenant shall have the right to store up to five bales of cardboard at
             the exterior of the Premises and each bale has dimensions of approximately 5'
             x 5'.

        (4) Notwithstanding anything contained herein, Tenant has the right to display
            merchandise on the sidewalk on both sides of the storefront door of the
           Premises no more than four weeks in each calendar quarter (unless part of a
            chain wide event), provided that such display does not extend beyond 30 feet
            in either direction and is at least 10 feet away from any adjacent tenant's
            premises.

        (b)     Subject to the reasonable consent of Tenant, Landlord expressly reserves the
 right to maintain, use, repair and replace the pipes, ducts, conduits, utility lines, tunneling and
 wires leading through the ceiling, plenum areas, columns, partitions, and within or under the
 floor slabs comprising part of the Premises, but only to the extent that such installations (i) are
 reasonably necessary to serve the Premises or other parts of the Shopping Center, (ii) are
 installed in locations that will not interfere with Tenant's use of the Premises or Tenant's
 permitted signage, (iii) are not exposed within the selling area, and (iv) do not decrease the
 ceiling height of the Premises. Upon the prior consent of Landlord which shall not be
 unreasonably withheld, Tenant shall have the right to make installations around the Premises
(e.g., the roof) which are consistent with Tenant's Prototype Plans for other similar stores
 operated by Tenant or which are part of Tenant's Leadership in Energy and Environmental
 Design initiative or other Tenant initiatives. Upon expiration or termination of this Lease,
 Tenant shall remove any such installations and promptly repair any penetrations or damage in
 connection with the installations (or the removal thereof). In exercising the foregoing rights,
 neither Landlord or Tenant shall interfere with the use or occupancy of the Premises or other
 tenant premises or commence any such work without first notifying the other party, at least 10
 days in advance, of the commencement of such work. In no event may Landlord construct any
 improvements above the Premises or place signs on the exterior walls ofthe Premises.

        (c)     The "Premises" excludes the exterior walls, roof, and the floor slab (excluding
 floor covering installed by Tenant) and areas beneath the floor slab, and any mezzanine installed

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A        A
             Case 3:20-cv-00272-JMK                  - 81-1
                                               Document -     Filed 10/26/20 PagePage
                                                                                 19 of11Page
                                                                                       88of 88 19 of 88
by Tenant in the Premises for the storage ofinventory and/or fixtures, and Tenant shall have no
obligation to pay rent in connection with the foregoing.

       (d)      Within 60 days following the Commencement Date, Tenant may have its
architect measure the final Premises to determine the Gross Leasable Area of the Premises. If
the area reflected by such measurement varies from that set forth in this Lease, then all items of
Rent shall be appropriately adjusted, provided, however, that in no event shall any item of Rent
be increased by more than 1% because of a variance in area of the Premises and in no event
shall the construction allowance be reduced from the amount set forth herein. If no such
measurement is performed within such 60 day period, then the area specified in this Lease shall
be deemed to be the Gross Leasable Area of the Premises. If Landlord disputes the
measurement of Tenant's architect, Landlord shall notify Tenant within five business days after
receipt by Landlord of such measurement; if Landlord does not timely object to the
measurement by Tenant's architect, Landlord shall be deemed to have approved the
measurement by Tenant's architect. If Landlord does timely object, Landlord shall then have 15
days to have an architect selected by Landlord measure the Premises using the procedures set
forth herein. If Landlord's architect disputes the findings of Tenant's architect, both architects
shall meet in good faith for a period not to exceed 15 days and try to reach agreement on the
number of leasable square feet. If the architects cannot reach agreement within such period, the
Architects shall in good faith select a third, independent architect(the "Resolution Architect") to
measure the Premises. The measurement of the Resolution Architect shall be final and binding
on all parties. All fees and costs payable to Landlord's architect shall be paid by Landlord. All
fees and costs payable to Tenant's architect, shall be paid by Tenant. Tenant and Landlord shall
each be responsible for one-half ofthe fees and costs payable to the Resolution Architect.

SECTION 4. TERM AND OPTIONS TO EXTEND

      (a)    The "Initial Term" begins on the Commencement Date and ends on the last day
ofthe 11m Lease Year, unless sooner tenninated as herein provided.

      (b)      Landlord grants Tenant the right and option to extend this Lease for three
additional periods of five years each (individually called an "Extended Term" and collectively
called "Extended Terms"), commencing upon the expiration of the Initial Term or such prior
Extended Term, as the case may be. Each Extended Term shall be upon the same terms,
covenants and conditions as the Term except for the option to extend then exercised and except
for such changes, if any, in Rent or other Tenant charges as are expressly set forth in this Lease.

       (c)     Tenant must deliver written notice to Landlord of its election to extend this Lease
for an Extended Term on or before the later to occur of the following: (1) the date that is 270
days before the expiration of the Term or the Extended Term, as the case may be; or(2)the date
that is 30 days after Tenant's receipt of written notice from Landlord indicating that the time
period in which Tenant has to exercise its option has expired. Tenant shall have the right to
extend for any Extended Term provided Tenant is not in default beyond any applicable notice

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A        A
            Case 3:20-cv-00272-JMK                  - 91-1
                                              Document -     Filed 10/26/20 PagePage
                                                                                 20 of12Page
                                                                                       88of 88 20 of 88
and cure period at the time of Tenant's notice as provided in the previous sentence. If the Term
expires before such notice from Landlord, and Tenant continues in possession of the Premises
after such expiration, the Term will be extended automatically on a month to month basis until
30 days after the date Landlord has given such notice, or Tenant surrenders the Premises to
Landlord, or Tenant exercises its option, in which case the Extended Term will be deemed to
have commenced upon the expiration of the Initial Term (or prior Extended Term, as the case
may be). Concurrently with the exercise of the option by Tenant, Tenant will pay Landlord any
unpaid balance ofthe Rent due during the Extended Tenn that has accrued as ofthe date of such
notice of extension.

SECTION 5. FIXED MINIMUM RENT

     (a)      From and after the Commencement Date, Tenant must pay to Landlord, without
demand, at the address herein specified for notices to Landlord, Fixed Minimum Rent for the
Premises as follows:

               (1)       During Lease Years one through five of the Initial Term at the rate
                         of$21.00 per square foot per year; and

               (2)       During Lease Years six through 11 of the Initial Term at the rate of
                         $23.10 per square foot per year; and

               (3)       During the first five-year Extended Term at the rate of $25.41 per
                         square foot per year; and

               (4)       During the second five-year Extended Term at the rate of $27.95
                         per square foot per year; and

               (5)       During the third five-year Extended Term at the rate of$30.75 per
                         square foot per year.

The amounts shall include and be in payment of all other charges not specifically set forth in
this Lease.

      (b)      Tenant must pay monthly installments of Fixed Minimum Rent in advance on or
before the first day of each month during the Term, commencing on the first day of the first
month next following the Commencement Date(unless the Commencement Date is the first day
of the month, in which event the first monthly installment shall be due on the Commencement
Date). Notwithstanding the foregoing, Landlord must invoice Tenant, which invoicing will not
occur more than 30 days before the Commencement Date, for the first monthly installment of
Fixed Minimum Rent. In no event will the first rent installment be due until 10 days after
Tenant's receipt of this initial invoice. Fixed Minimum Rent for the partial month, if any, after
the Commencement Date will be computed on a per diem basis(assuming a 30-day month), and

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       Exhibit A
                                                     - 10 -       Page 13 of EXHIBIT
                                                                             88       A
                                                                          Page 21 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 21 of 88
Tenant must pay the Fixed Minimum Rent for such partial month concurrently with the first
monthly installment. If Tenant fails to pay Rent (or any portion thereof) on the due date, then
the Landlord, in addition to the Rent then owed, is entitled to a late fee equal to 5% of such
delinquent amount without need for notice from Landlord; provided such late fee shall be
waived the first time Tenant is late in the payment of Rent or other charges in any 12-month
period if Tenant pays the full amount due within 10 days after written notice.

      (c)     Notwithstanding anything contained herein, for the first 18 months of the Term,
Tenant may offset from the Rent coming due an amount equal to 50% of the Fixed Minimum
Rent otherwise due; provided that Landlord may at any time, upon 30 days prior written notice,
pay Tenant the balance of the amount to be offset and thereafter Tenant shall pay the full Rent
otherwise due hereunder.

SECTION 6. PERCENTAGE RENT

      (a)      In addition to Fixed Minimum Rent, Tenant must pay to Landlord Percentage
Rent for each Lease Year and Partial Lease Year equal to 3% ofthe amount by which Tenant's
annual Gross Sales (hereinafter defined) of all goods and services for such Lease Year or Partial
Lease Year, if any, exceeds the Breakpoint for such Lease Year or Partial Lease Year. The
"Breakpoint" is $7,500,000.00 per year for Lease Years one through five and $8,000,000.00 per
year for Lease Year six through 11. The Breakpoint shall increase at and as of the beginning of
each Extended Term in direct proportion to the increases in Fixed Minimum Rent.

      (b)      Notwithstanding anything to the contrary contained in this Lease, for the purpose
of calculating Percentage Rent for a Partial Lease Year, the Percentage Rent payable for any
such Partial Lease Year shall be calculated using the Gross Sales during the first 12 full calendar
months following the Commencement Date (in the case of a Partial Lease Year occurring at the
beginning of the Term) and the last twelve full calendar months immediately preceding the
expiration date or date of earlier termination of this Lease (Partial Lease Year occurring at the
end of the Term.) The Percentage Rent payable for any such Partial Lease Year shall be
calculated by multiplying the Percentage Rent due (as otherwise determined pursuant to the
provisions of this Lease) for such 12-month period by a fraction, the numerator of which shall
be the number ofdays in the Partial Lease Year and the denominator of which shall be 365.

      (c)       Percentage Rent for each Lease Year and Partial Lease Year is payable on an
annual basis within 75 days after the last day of such Lease Year or Special Computation
Period, as the case may be.

       (d)      Notwithstanding anything to the contrary, if any time Tenant pays Substitute
Rent(or Initial Substitute Rent), Tenant shall not be required to pay Percentage Rent pursuant to
this Section, during the time Substitute Rent is paid

SECTION 7. GROSS SALES

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       ExhibitEXHIBIT
                                                                               A        A
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                   22 of14Page
                                                                         88of 88 22 of 88
        (a) "Gross Sales" means the entire amount of the actual receipts, whether cash or
 otherwise, from all sales of merchandise and services for all business conducted in, on or from
 the Premises, including:(i) mail or telephone orders received at the Premises and filled from the
Premises or elsewhere (but excluding mail, telephone, internet or other orders filled at the
Premises but originating elsewhere); and (ii) revenue from gift certificates (whether or not sold
 at the Premises) when (but only if and when) redeemed at the Premises. Each sale upon
 installment or credit shall be treated as a sale for the full amount thereof in the month during
 which such sale shall be made, irrespective of the time when Tenant shall receive payment
(whether full or partial) from its customers. Layaway sales, so-called, shall be included in the
 Gross Sales of the respective computation period only to the extent of payments received during
 that computation period. Notwithstanding the foregoing, with respect to assignees, sublessees,
 concessionaires and licensees of Tenant that, together, occupy no more than 1,000 square feet of
 Gross Leasable Area, Tenant shall not be obligated to report and include with Tenant's Gross
 Sales, the sales generated by them, although any payments to Tenant by such entity will be
included in Gross Sales.

          (b)    Notwithstanding anything to the contrary, the following are excluded from Gross
 Sales:

          (1)     sums collected and paid out for any sales tax or excise tax imposed by any
                  duly constituted governmental authority;

        (2)      the value or price of merchandise exchanged between the stores of Tenant,
                 or the affiliates of Tenant, if any, where such exchange of merchandise is
                 made solely for the convenient operation of the business of Tenant or the
                 affiliate of Tenant and not for the purpose of consummating a sale which
                 has been made at, in, from or upon the Premises, or for the purpose of
                 depriving Landlord of the benefit of a sale which otherwise would be
                 made at, in, from or upon the Premises;

          (3)     any credit or refund to Tenant in connection with returns by Tenant to
                  shippers or manufacturers

          (4)     sales to employees made at a discount;

          (5)     non-sufficient funds check charges or financing charges to customers
                  whether or not separately stated or billed;

          (6)     service charges to customers who buy a budget or deferred payment plan;

          (7)    [Intentionally Omitted];


 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                          ExhibitEXHIBIT
                                                                                  A       A
                                          - 121-1
             Case 3:20-cv-00272-JMK Document   -  Filed 10/26/20 Page Page  Page
                                                                      23 of15
                                                                           88 of 8823 of 88
       (8)      revenue from vending machines used solely for the benefit of employees;

       (9)      the amount of any cash or credit refund made upon any sale where the
                merchandise sold, or some part thereof, is thereafter returned by the
                purchaser and accepted by Tenant;

      (10)      sales offixtures;

       (11)     all sums and credits received in settlement of claims for loss or damage to
                merchandise;

      (12)      non-retail bulk sales to liquidators of merchandise outside of the ordinary
                course of business on the Premises;

       (13)     tax exempt sales or merchandise donated or sold at a discount to charitable
                or non-profit organi7ations;

       (14)     fees for classes or demonstrations;

       (15)     the value attributed to merchandise taken in trade;

       (16)     referrals to affiliates ofor other divisions of Tenant;

      (17)      fees for gift wrapping, mailing and other customer services provided on a
                not for profit basis;

       (18)     sales of lottery tickets, special event tickets and the like (but the
                commissions paid to Tenant shall be included in Gross Sales); and

      (19)      the amount of credit sales and credit accounts incurred at the Premises
                which are written off as bad debts and deducted as an expense; and

       (20)     sale of patterns not to exceed 1% of annual Gross Sales.

      (c) The Gross Sales of any Lease Year or Partial Lease Year, as the case may be, and
the Percentage Rent due thereon, if any, have no bearing on or connection with the Gross Sales
of any other Lease Year or Partial Lease Year.

      (d) Tenant will deliver to Landlord within 75 days after the end of each Lease Year a
statement showing Gross Sales for such Lease Year.




Store # 2545, University Center,Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A       A
           Case 3:20-cv-00272-JMK            Document131-1
                                                        -                        24 of16
                                                             Filed 10/26/20 Page Page   Page
                                                                                       88of 8824 of 88
SECTION 8. TAXES

       (a)      Landlord covenants and warrants that the entire Shopping Center is located on
tax parcel identification number 003-242-40-000 (the "Tax Parcel"), that the Tax Parcel does
not extend beyond the perimeter of the Shopping Center Site and that the improvements
comprising the Shopping Center (including the Premises and Common Areas) as set forth on
Exhibit B are the only improvements now located thereon which will be considered for the tax
value for which Tenant shall be responsible for its Proportionate Share thereof. From and after
the Delivery Date, once or twice per Lease Year, depending on when tax bills are issued by the
government authority, Tenant must pay to Landlord the Tenant's Proportionate Share of real
estate taxes ("Taxes")levied upon the Tax Parcel and paid by Landlord during each year of the
Term, after reducing Taxes (i) by the amount of any contributions for Taxes paid by any party
having the right to use the Common Areas but not a tenant of the Shopping Center, and (ii) by
any rollback, discount for timely or early payment, credit or reduction that has been granted or
issued by any taxing authority or governmental group or agency. Notwithstanding the foregoing,
if the Premises, or a portion of the Shopping Center including the Premises, is separately
assessed, then Tenant will pay, as Tenant's allocable share of Taxes, the lower of:(1)Tenant's
Proportionate Share of Taxes, or(2) Tenant's Fraction of Taxes, with Tenant's Fraction being a
fraction whose numerator is the Gross Leasable Area of the Premises and whose denominator is
the Gross Leasable Area of all buildings within such separately assessed parcel. Tenant will pay
Tenant's Proportionate Share of Taxes within 30 days after receipt of Landlord's statement
assessing and prorating the Taxes, together with copies of receipted tax bills for which payment
is sought and reasonable verification for the computation of Tenant's Proportionate Share. For
the first Lease Year, Landlord estimates that Tenant will pay $1.88 per square foot of Gross
Leasable Area of the Premises for Taxes; and, Landlord represents that said amount is a good
faith estimate ofthe actual Taxes that would be due if Tenant were paying its full Proportionate
Share ofTaxes for said Lease Year.

       (b)     The parties acknowledge that only Landlord has the right to dispute the assessed
value of Shopping Center(which is the only way to attempt to control the real estate taxes). For
this reason, Landlord shall have the duty to timely compare the then current value of the
Shopping Center (utilizing the income approach, with a capitalization rate based upon recent
sales(s) of comparable shopping centers) to the assessed value of the Shopping Center
determined by the taxing authority. If variance is greater than 5%, Landlord is required to
pursue reduction. Tenant is responsible for its pro-rata share of all costs associated with such
pursuit. If Landlord fails to pursue, payment of taxes will be capped at 5% increase per year
until Landlord pursues.

       (c)      If any Taxes may be paid in installments, subject to the exclusions below, only
the installments coming due during the Term will be included within Taxes. Landlord must use
best efforts to minimize the Taxes assessed against the Tax Parcel.

       (d)       Tenant must pay before delinquency all municipal, county and state taxes

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                        Exhibit A
                                                     - 14 -
                                                                   Page 17 ofEXHIBIT
                                                                              88       A
                                                                           Page 25 of 88
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 25 of 88
assessed during the Term against any leasehold interest and personal property of any kind,
owned by or placed in, upon or about the Premises by Tenant.

         (e)     Notwithstanding anything to the contrary, the following are excluded from
Taxes:

           (1) Any portion of the Taxes assessed:(A) against tenant improvements and
               tenant space completion work, whether constructed by Landlord or by any
               other party other than Tenant's Work or Landlord's Work; or (B) against
               additional buildings or other taxable improvements not now constructed
               on the Tax Parcel; or (C) otherwise attributable to any increase in the
               assessed value ofthe Tax Parcel by reason of such improvements or work;

           (2) Any portion of the Taxes attributable to a revaluation of the Tax Parcel
               arising out of a sale or other change in the ownership thereof or of any
               interest therein;

           (3) Any portion of the Taxes in the nature of fees, charges or assessments for
               governmental services or improvements related to the initial construction
               or any alteration, expansion or rehabilitation of the Shopping Center or
               other improvement of the Tax Parcel(beyond the upkeep and repair of the
               Shopping Center that is necessary to keep the same in first-class
               condition);

           (4) Any tax or fee that applies generally to all business owners or operators, as
               opposed to owners of real property;

           (5) Any impact fee, user fee, exaction fee, environmental fee or other tax paid
               as a prerequisite to construction of the Shopping Center, or any addition or
               improvement thereto;

           (6) Estate tax, inheritance tax, succession tax, capital levy tax, corporate
              franchise tax, margin tax, rent tax, profits tax, gross receipts tax, income
               tax, conveyance fee or transfer tax and the like;

           (7) Any assessment, bond, tax, or other finance vehicle that is(A)imposed as
               a result of Landlord's initial construction of the Shopping Center, or (B)
               used to fund construction of additions or improvements to the Shopping
               Center; and

           (8) Any penalty, interest or other charge attributable to Landlord's late or
               delinquent payment of Taxes.


Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       ExhibitEXHIBIT
                                                                               A        A
                                                     - 15 -
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                   26 of18Page
                                                                         88of 88 26 of 88
SECTION 9. COMMON AREA COSTS

       (a)      In addition to payment ofthe Fixed Minimum Rent,Tenant must pay to Landlord
Tenant's Proportionate Share of Landlord's reasonable and actual costs applicable to the
Shopping Center for the operation and maintenance of the Common Areas ("Common Area
Costs"), after reducing such Common Area Costs by(i) the amount of any contributions toward
Common Area Costs paid by tenants paying such costs directly to a third-party provider or any
party not a tenant of the Shopping Center; and (ii) all fees and revenue collected or paid to
Landlord for parking in, at, on, near or around the Shopping Center (if any). Subject to the cap
in Section 49, Tenant must pay to Landlord in 12 equal installments, each in advance on the first
day of every calendar month, an estimated sum toward Tenant's Proportionate Share of
Common Area Costs. During the first Lease Year, the actual amount paid by Tenant will not
exceed the rate of $0.75 per year multiplied by the Gross Leasable Area of the Premises. For
Lease Years after the first Lease Year, the monthly sum may be adjusted annually by Landlord
to reflect actual changes in the Common Area Costs, subject to the cap in subsection(c)below.

       (b)     On or before April 1 of each year, Landlord must provide Tenant with a
statement assessing and prorating the Common Area Costs, together with a certified statement
of the Gross Leasable Area of the Shopping Center and copies of all bills for which payment is
sought. If Landlord fails to provide the annual reconciliation statement, then Tenant has the
right to suspend payment of Common Area Costs until such statement is received. Tenant must
pay to Landlord, within 30 days of such receipt, any deficiency owed to Landlord. If Tenant's
estimated payments are in excess of Tenant's Proportionate Share in any Lease Year, then such
excess will be applied to the following Lease Year unless such Lease Year is the final Lease
Year of Tenant's occupancy, in which case Landlord must refund such overpayment to Tenant
within 30 days after delivery ofthe annual statement.

       (c)       Notwithstanding the anything to the contrary, in no event will Tenant's
Proportionate Share of Common Area Costs (excluding snow removal costs and Common Area
utilities) increase by more than 5% per year (non-cumulative basis) above that amount actually
paid by Tenant for the previous Lease Year.

       (d)      Tenant and its agent have the right to audit and inspect Landlord's books and
records pertaining to Common Area Costs, Taxes and Insurance Costs, at any time upon 15 days
written notice. If any audit or review of Landlord's books and records determines that Tenant
has overpaid or underpaid any Common Area Costs, Taxes or Insurance Costs, then Tenant has
the right to offset any overpayment against Rent and Tenant shall pay the total amount of such
underpayment with the next payment of Rent after completion of the audit, but if Tenant is in
the last Lease Year of the Term, then Landlord must refund the overpayment to Tenant within
30 days after notice from Tenant. If any such audit or review determines that Tenant has
overpaid any Common Area Costs, Taxes or Insurance by more than 5%, then Landlord must
pay to Tenant the reasonable cost ofsuch audit or review; otherwise the audit or review shall be
at Tenant's sole cost and expense and Tenant must pay to Landlord the reasonable cost of such

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                        Exhibit A
                                                     - 16 -
                                                                   Page 19 of EXHIBIT
                                                                              88       A
                                                                           Page 27 of 88
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 27 of 88
audit or review. Landlord shall be responsible for providing Tenant with books and records for
Tenant's additional rent contribution for the preceding calendar year and such additional periods
required under this Lease.

      (e)    The payment of such Common Area Costs is in consideration of Landlord's
maintenance and operation of the Common Areas, and Landlord must use such payment for that
purpose.

    (f)    Notwithstanding anything to the contrary, the following are excluded from
Common Area Costs:

       (1)      the original cost, or depreciation of the original cost, of constructing,
                erecting and installing the Shopping Center, the Common Areas, common
                facilities and related services;

       (2)      principal and interest payments pursuant to any mortgage that encumbers
                the Premises or Shopping Center;

       (3)      Taxes;

       (4)      administrative charges, management fees, fees based upon a percentage
                calculation, leasing commissions or any other fee or charge regardless of
                the name (including, without limitation, salaries of all kinds, social
                security, taxes, insurance, part-time or full-time labor, any fees paid to
                manage the Shopping Center including those paid to a third party
                management company, and similar costs and expenses) that is related to
                the management and operation of the Shopping Center, except for the
                Fixed Management Fee which may be included in Common Area Costs
               (the "Fixed Management Fee" equals $0.45 per square foot per year for
                Lease Years one through five, $0.55 per square foot per year for Lease
                Years six through 11, and shall increase at and as of the beginning of each
                Extended Term by $0.15 per square foot per year, for example during the
                first Extended Term the fee equals $0.70 for each Lease Year of the first
                Extended Term);

       (5)      expenses incurred due to the negligence or willful misconduct of Landlord
                or any occupant of the Shopping Center or their respective agents or
                employees;

       (6)      costs and expenses incurred for repairs or replacements due to faulty
                construction, faulty workmanship or structural defects;

       (7)      expenses related to an individual occupants ofthe Shopping Center or to a

Store # 2545,University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                        Exhibit A
                                                    - 17 -         Page 20 ofEXHIBIT
                                                                              88       A
                                                                           Page 28 of 88
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 28 of 88
                particular tenant space, or to buildings;

       (8)      any cost, fees, fines or penalties, or interest thereon, related to violations
                by Landlord or any occupant of any Law; and the cost of compliance with
                Laws enacted after the date hereof;

      (9)       capital expenditures (a capital expenditure is defined as an item or items
                costing $1,000 or more and having a useful life of at least one year); other
                than Tenant's Proportionate Share of any "Permitted Capital
                Expenditure." A Permitted Capital Expenditure is limited to the
                following: repaving of the parking lot(s) not more frequently than once
                every 10 years; provided, however, that each Permitted Capital
                Expenditure must be amortized on a straight-line basis over the useful life
                of the related improvement based on federal income tax guidelines, but in
                no event less than five years, and only the amount of the annual
                amortization shall be included in Common Area Costs for any Lease Year
                within the useful life so determined;

       (10)     reserves for replacement;

      (11)      costs for insuring the Common Areas, but this exclusion does not limit
                Landlord's rights ofreimbursement, if any, under Section 21;

       (12)     cost of advertising, marketing, decorating, redecorating, or special
                cleaning or other services not provided on a regular basis;

       (13)     all costs and expenses relative to the solicitation and execution of leases
                for space in the Shopping Center;

      (14)      all costs and expenses related to the operation, maintenance and repair of
                any garage space in the Shopping Center;

      (15)      the cost of any repair or replacement made by Landlord because of the
                total or partial destruction of the Shopping Center or the condemnation of
                a portion of the Shopping Center or the Shopping Center Site;

      (16)      any operating expense paid to a related corporation, entity or person that is
                in excess of that amount that would have been paid absent such
                relationship;

       (17)     the cost of overtime or other expenses incurred by or on behalf of
                Landlord to correct any default of Landlord or for work performed by or
                on behalfof Landlord where such work is expressly provided in this Lease

Store # 2545,University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       Exhibit A
                                                    - 18 -                   EXHIBIT A
                                                                  Page 21 of 88
                                                                          Page 29 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 29 of 88
                 or any other lease the cost of which was/is to be borne at Landlord's
                 expense;

       (18)      any cost that is paid or reimbursed by third parties, including warranties
                 and guarantees and including any cost that is paid or reimbursed by
                 insurance (or would have been covered by insurance required to be
                 maintained by Landlord);

       (19)      the amount of any insurance deductible or self-insured retentions;

       (20)      payments made under any easement, operating agreement, license,
                 restrictive covenant, or any instrument relating to the payment or sharing
                 of costs among property owners;

       (21)      costs disproportionately incurred by or on behalf of one or more tenants,
                 including, without limitation, all costs relating to a food court area; and

       (22)      costs and expenses incurred with respect to the correction, disposal,
                 investigation, removal, transportation, or treatment of Hazardous Material.

        (g)     Landlord must use best efforts to keep Common Area Costs to a minimum
subject, however, to the obligation of Landlord to maintain the Shopping Center as a first-class
retail project.

      (h)     Landlord covenants that there will be no duplication of costs between those
payable by Tenant within this section and under this section and any other section of this Lease.

SECTION 10.              CONSTRUCTION OF PREMISES

       (a)      On or before the date that is 90 days before the Estimated Delivery Date (the
"Plans Delivery Date"), Landlord must prepare and submit to Tenant for Tenant's approval
proposed plans and specifications regarding Landlord's Work (the "Landlord's Proposed
Plans"), which Landlord Proposed Plans will include the items set forth in Exhibit C for
Landlord completion and conform to Tenant's Prototype Plans, subject to such changes as may
be required by law or which are reasonable given the unique conditions of the Premises. If
Landlord's Proposed Plans are not delivered to Tenant by the Plans Delivery Date, then for each
day past the Plans Delivery Date that the plans are not delivered, the Commencement Date shall
be delayed on a day-for-day basis until Landlord's Proposed Plans are delivered to Tenant. If
Tenant fails to approve or disapprove, in writing, the Landlord's Proposed Plans within 15 days
after receipt thereoffrom Landlord, then such approval will be deemed to have been granted. If
Tenant furnishes Landlord a written response, Landlord agrees to resubmit revised Landlord's
Proposed Plans within 10 days after having received Tenant's response and Tenant will then
have a 10-day period within which to review the same. If Tenant fails to respond within said 10

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                        Exhibit A
                                                     - 19 -        Page 22 of EXHIBIT
                                                                              88       A
                                                                           Page 30 of 88
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 30 of 88
days, then such revision will be deemed approved. Such review process will continue, with
each party exercising good faith, until the Landlord's Proposed Plans are acceptable to both
Landlord and Tenant (said approved Landlord's Proposed Plans shall be referred to as the
"Landlord's Approved Plans"). If the parties do not reach agreement on Landlord's Approved
Plans within 90 days after their first submission to Landlord, despite good faith efforts by
Landlord and Tenant, Tenant may terminate this Lease upon written notice to the Landlord
within 15 days after such 90-day period.

       (b)     Landlord must perform Landlord's Work shown on Landlord's Approved Plans
in accordance with Landlord's Approved Plans and Exhibit C, and any items designated for
completion by Landlord on Exhibit C, at no cost to Tenant, in accordance with the terms of this
Lease, the project coordination guidelines (Exhibit E), and in accordance with all Laws.
Landlord will, at Landlord's sole cost and expense, apply for and receive from the appropriate
Public Entity the temporary certificate of occupancy (or equivalent). Landlord or Landlord's
agent shall coordinate and be responsible for the installation of access for telephone service,
which "installation" shall include (i) conduit installation with pull string from the local
telephone company's main point of entrance to the Premises,(ii) installation of a plywood board
allowing termination of service by the local phone company within the Premises, and (iii)
installation of#6 gigund rod. The installation access for telephone service must be complete on
the date that isQ days prior to the Delivery Date and Landlord shall notify Tenant of such
completion (it being agreed and understood that, at Tenant's option, the Delivery Date may be
delayed on a day-for-day basis for each day the installation of the telephone service remains
incomplete after said date.) Landlord must deliver to Tenant the Premises no later than the
Estimated Delivery Date in compliance with all Laws.

      (c)       Within 30 days after approval of Landlord's Approved Plans, Tenant, at its sole
cost and expense, must deliver to Landlord for Landlord's approval, a copy of Tenant's
proposed plans and specifications and Sign Drawings (the "Tenant's Proposed Plans"), which
can be completed only after completion of Landlord's Approved Plans. Landlord shall not in
any event withhold its approval of any plans and specifications to the extent they comply with
Tenant's Prototype Plans attached hereto as Exhibit D. If Landlord fails to approve or
disapprove, in writing, the Tenant's Proposed Plans within 15 days after receipt thereof from
Tenant, then such approval will be deemed to have been given. If Landlord furnishes Tenant a
written response, Tenant will resubmit revised Tenant's Proposed Plans within 10 days after
having received Landlord's response, and Landlord will then have a 10-day period within which
to review the same. If Landlord fails to respond within 10 days, then such revision will be
deemed approved. Such review process will continue until the Tenant's Proposed Plans are
acceptable to both Landlord and Tenant (said approved Tenant's Proposed Plans shall be
referred to as the `Tenant's Approved Plans"), whereupon the same will constitute the Tenant's
Approved Plans. In no event shall Landlord object to any part of Tenant's Proposed Plans to the
extent it is consistent with Tenant's Prototype Plans. Within 15 days of Tenant's receipt of
Tenant's Approved Plans, Tenant shall apply for all required governmental permits and
approvals necessary for Tenant's Work, and Tenant shall diligently pursue obtaining such

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                                       ExhibitEXHIBIT
                                                                                               A       A
            Case 3:20-cv-00272-JMK             Document
                                                     - 201-1
                                                          -                              Page
                                                                                   31 of23
                                                               Filed 10/26/20 Page Page 88 of 8831 of 88
 permits and approvals. If Tenant is unable to secure the required governmental permits and
 approvals within 60 days of Tenant's application therefore ("Permit Period") despite good faith
 efforts, then Landlord shall have the right to pursue such pen-nits and approvals on behalf of
 Tenant for an additional 60 days (said 120 day period is hereinafter referred to as the "Pennit
 Period"). If the required governmental permits and approvals have not been obtained during the
 Permit Period, despite good faith efforts by Tenant, Tenant shall have the right to terminate this
 Lease by delivering written notice to Landlord of its intent to terminate the Lease to the
 Landlord within 30 days after the end of the Permit Period. If Tenant fails to exercise its right to
 terminate this Lease during said 30 day period, the right to terminate established under this
 section shall be null and void. After delivery of the termination notice to Landlord, Tenant shall
 be relieved of all obligations under this Lease and shall not be liable to Landlord for damages or
 otherwise.

        (d)     Tenant shall hereafter have access to the Premises for inspection, taking
 measurements, making plans, erecting temporary or permanent signs and the performance of
 Tenant's Work as may be appropriate or desirable by Tenant without being deemed thereby to
 have taken possession or accepted delivery of the Premises; provided, however, that Tenant
 shall not, during the course of such work, materially interfere with the performance of
 Landlord's Work and shall indemnify, defend and hold Landlord harmless from and against any
 and all claims or losses arising from Tenant's entry upon the Premises, except to the extent
 caused by Landlord, its agents, employees or contractors. In no event will Tenant be required to
 accept delivery of the Premises unless and until all the Delivery Requirements have been
 satisfied. No agent or non-employee representative of Tenant has the authority to accept
 delivery of the Premises. Only direct employees of Tenant with a title of Director or above can
 accept delivery, which acceptance must be in writing. Any purported acceptance by a non-
 authorized person or that is not in writing is not binding upon Tenant.

        (e)      The Delivery Requirements must be satisfied on or before the Estimated Delivery
 Date. If any punchlist items (hereinafter defined) remain to be completed on the Delivery Date,
 then Tenant may, at its sole option, accept delivery of the Premises by written acknowledgment
 as required under this Lease and Landlord shall complete the same as promptly as possible (and
 in any event within 15 days after the Delivery Date) without interfering with the performance of
 Tenant's Work. If Tenant has accepted delivery of the Premises with punchlist items not
 completed and if any punchlist items are not 100% completed within such 15-day period, then
(i) it shall be deemed that delivery of the Premises has not occurred and all liquidated damages
 set forth in the following subsection of this Lease shall be retroactive to and calculated from the
 Estimated Delivery Date and continue through to the date that all punchlist items are 100%
 complete (whether completed by Landlord or Tenant, as set forth below), and Tenant has
 accepted delivery of the Premises, and (ii) Tenant may, without obligation to do so, complete
 the punchlist items, and Landlord shall reimburse Tenant for the cost thereof upon demand.
 Upon completion of the punchlist items by either Landlord or Tenant, as the case may be,
 Landlord may offer the Premises to Tenant for delivery. If the Delivery Date has not occurred
 on or before the Outside Delivery Date, Tenant will have the right, but shall not be obligated, to

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A       A
             Case 3:20-cv-00272-JMK                  - 211-1
                                               Document   -                       32 of24
                                                               Filed 10/26/20 PagePage   Page
                                                                                        88of 8832 of 88
 accept delivery of the Premises, without relieving Landlord of any obligation to complete
 Landlord's Work and otherwise to satisfy the Delivery Requirements. "Punchlist items" shall
 mean such minor items of fit or finish which do not affect either the performance of Tenant's
 Work or Tenant's ability to conduct its normal business operations in the Premises, as
 determined in Tenant's sole discretion.

        (f)     If the Delivery Date does not occur by the Estimated Delivery Date for any
 reason other than Unavoidable Delay or a Review Delay, Landlord must pay Tenant $25,000.00
(the"Lump Sum Payment"). In addition, Landlord must pay Tenant $1,000.00 for each day (the
"Per Diem Payment") between the Estimated Delivery Date and the earlier to occur of(i) the
 Delivery Date or (ii) the date Tenant terminates this Lease in accordance with Section 10(g). If
 Landlord fails to pay Tenant the Lump Sum Payment and/or the Per Diem Payment, then Tenant
 will have the right (without limiting any other right or remedy of Tenant to collect such
 payment) to deduct such amount, together with interest thereon at the Default Rate, from Rent.
 Landlord and Tenant agree that it will be difficult to determine the precise amount of damages
 that Tenant will incur as a result of the failure of the Delivery Date to occur by the Estimated
 Delivery Date. Therefore, Landlord and Tenant agree that the Per Diem Payment and the Lump
 Sum Payment constitute liquidated damages for such failure. If the Delivery Date does not
 occur by the Estimated Delivery Date, said liquidated damages shall be payable to Tenant
 irrespective of the date Tenant actually opens for and conducts business in the Premises and
 shall be payable to Tenant irrespective of whether Tenant enters or accepts the Premises before
 the completion of Landlord's Work. As used herein, "Review Delay" means any delay due to
 Landlord's failure to obtain so called "Big Box Review Approval" provided Landlord diligently
 pursues same in good faith and in no event shall a Review Delay extend the time for which
 Landlord is obligated to pay the Lump Sum Payment or Per Diem Payment more than 90 days.

       (g)      If the Delivery Date has not occurred on or before the Outside Delivery Date,
then Tenant has the right to terminate this Lease by delivering written notice to Landlord at any
time from and after the Outside Delivery Date but before the occurrence of the Delivery Date.
After delivery of Tenant's notice of termination, Tenant shall be relieved of all obligations and
liability hereunder. If Tenant so terminates this Lease, Landlord shall be liable to Tenant for all
payments due Tenant under Section 10. In addition, Landlord within 20 days must reimburse
Tenant for all attorney's fees (not to exceed $7,500.00) and architectural costs (not to exceed
$40,000.00) incurred by Tenant in connection with this Lease. This Section 10(g) survives the
termination ofthis Lease.

      (h)      Landlord must pay Tenant a "construction allowance" in the amount of
$307,000.00, irrespective of costs or the size of the Premises within 30 days of the date Tenant
opens for business in the Premises. If Landlord fails to pay Tenant any portion of the
construction allowance in accordance with this Lease, then Tenant will have the right(without
limiting any other right or remedy of Tenant)to deduct such amount from Rent(as a setoff or as
recoupment in the case of bankruptcy), together with interest thereon at the Default Rate.
Landlord will wire-transfer the construction allowance to Tenant's bank as follows: Bank of

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12,2019
 UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A        A
                                                                                         Page
                                                                                          of 88 33 of 88
             Case 3:20-cv-00272-JMK                  - 221-1
                                               Document   -    Filed 10/26/20 PagePage
                                                                                  33 of25
                                                                                        88
America, 100 West 33rd Street, New York, NY 10001, ABA: 026009593 (in the event
Landlord elects to submit an ACH transmission, the number is: 111000012); Jo-Ann Account
No.: 4427216208; Account Name: Jo-Ann Stores, LLC Store #2545.

SECTION 11. USE

      (a)      The Premises may be used for the Permitted Use and, except as provided
otherwise in this Section 11 and subject to the prior consent of Landlord not to be unreasonably
withheld, for any other lawful retail use.

       (b)      Subject always to the right to use the Premises for the Permitted Use, the
Premises will not be used in violation of the exclusive uses as are set forth on Exhibit F or any
Prohibited Use (as set forth in Section 26(a)(9)). Landlord represents that Exhibit F accurately
reflects the exclusive uses that presently encumber the Premises.

SECTION 12. COMMON AREAS

      (a)       Landlord, at its own cost and expense (except as otherwise specified in Section 9
or Section 21) must construct, install, operate, manage, repair and maintain the Common Areas
in a first-class, neat and clean condition for the benefit of Tenant and Tenant's customers,
employees, licensees and invitees. Landlord's obligations with respect to the Common Areas
include, but are not limited to:

       (1) Equipping and lighting the Common Areas;

       (2) Maintaining the surfaces of all sidewalks, restriping and maintenance of paved and
           parking areas in a level, smooth and evenly covered condition with the type of
           surfacing material originally installed or such substitute as shall in all respects be
           equal in quality to the original;

       (3) Reasonably removing ice and snow to the extent reasonably needed for passage of
           customers, papers, mud and sand, debris, filth and refuse and thoroughly sweeping
           the Common Areas to keep them in a clean and orderly condition;

       (4) Placing, keeping in good condition and repair and replacing all utility lines, any
           necessary appropriate directional signs, markers and curbs;

       (5) Maintaining, trimming and watering, mowing and weeding all landscaped areas and
           making such replacements ofshrubs and other landscaping as is necessary;

       (6) security arrangements or similar services and functions.

       (b)       Landlord may close any Common Areas temporarily, at such times as to cause

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A       A
            Case 3:20-cv-00272-JMK            Document
                                                    - 231-1
                                                         -    Filed 10/26/20 Page Page  Page
                                                                                  34 of26
                                                                                       88 of 8834 of 88
the least possible interruption or interference with Tenant's business, to make repairs or
changes, to prevent the acquisition of public rights in such Common Areas or to discourage
non-customer parking. In no event shall Landlord designate the Protected Area as an employee
parking area.

       (c)      Landlord must keep the Common Areas clean and well lighted from dusk until at
least one-half hour after the close of Tenant's business and remove snow from the parking areas,
driveways and sidewalks as promptly as possible. Landlord cannot impose any parking charges
for the parking of automobiles in the parking areas. Landlord cannot grant any rights in, or
permit special or exclusive use of, the sidewalk space or parking areas near the front of the
Premises or in the exterior area near the rear door ofthe Premises.
SECTION 13. UTILITIES

         Landlord, at its sole cost and expense, must cause all utilities furnished to the Premises
to be separately metered so that only the service provided to the Premises will be reflected in
utility bills rendered to Tenant by the respective supplying public utility companies. Tenant
must pay, when due, bills for utilities furnished to the Premises by public utility companies from
and after the Delivery Date, including water, gas, electricity and telephone and the like, as are
separately metered and charged directly to Tenant.

SECTION 14. USE VIOLATION

       (a)     Landlord shall not lease, license or sell any space in the Shopping Center to a
direct category competitor of Tenant, which is a fabric store, arts and crafts store or sewing
machine store ("Protected Use"), such as by way of example and not limited to Michael's Arts
& Crafts, AC Moore, Sierra Pacific Crafts, Ben Franklin Arts & Crafts, Beverly's, Hancock
Fabrics, Calico Corners, Hobby Lobby, Archivers, Recollections, Aaron Brothers custom
framing, Singer, Bernina, Viking White, Husqvama and Pfaff If any portion of the Shopping
Center is used or occupied by such a direct category competitor (a "Use Violation"), then
Tenant shall have the right to pay Substitute Rent until such Use Violation ceases. In addition,
during the time that any Use Violation exists, Tenant has the right to terminate this Lease by
giving 60 days written notice to Landlord, in which event all further obligations hereunder shall
terminate on the date specified in Tenant's notice, and any Rent(including Substitute Rent) paid
in advance by Tenant must be refunded to Tenant within 30 days after termination of the Lease.

      (b)      In the event that Tenant's Protected Use is violated, the computation of
Substitute Rent shall commence on the first day of the violation of the Use Violation, and shall
be paid in monthly installments.

      (c)      Notwithstanding anything to the contrary, in the event of a Use Violation by any
tenant or occupant who conducts or operates in violation of the Protected Use without Landlord
consenting to or granting such tenant or occupant the right to do so (a "rogue tenant"), then
Tenant's right to pay Substitute Rent and terminate this Lease will be deferred, provided that

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A       A
           Case 3:20-cv-00272-JMK                   -241-1
                                              Document  -    Filed 10/26/20 Page Page
                                                                                 35 of27Page
                                                                                       88of 8835 of 88
Landlord commences court action to cure or eliminate the Use Violation by the rogue tenant
within 30 days of it first occurrence and diligently pursues same to completion(which diligence
by Landlord must include appeals to the highest state court, iflower court rulings are adverse to
Landlord and allow the Use Violation to continue). If Landlord does not take such action against
the rogue tenant as described in the immediately preceding sentence, then Tenant may exercise
its termination right and right to pay Substitute Rent at any time.

       (d)     Tenant's failure to exercise the termination option is not a waiver of Tenant's
continuing right to do so as long as such Use Violation continues. Without limiting Tenant's
rights and remedies under this Section 14, Tenant has the right to equitable relief (including
injunction)in the event of a Use Violation.

      (e)      Landlord covenants and agrees to use diligent, good faith, commercially
reasonable efforts to cure any breach or violation of this Section, including, without limitation,
seeking and diligently prosecuting all available legal and equitable remedies to compel or
otherwise cause cessation ofthe Use Violation.

SECTION 15. CO-TENANCY

       (a)       Opening Co-Tenancy.

             (i)       The Opening Co-Tenancy Requirement means that both La-Z-Boy and
Sadler's Furniture (the "Anchor Tenants") are open for business to the public during normal
operating hours from substantially all the premises as shown on the Site Plan (the "Anchor
Tenant Premises"). Notwithstanding anything to the contrary, Tenant is not required to open for
business, nor is Tenant obligated for the payment of Rent, until the Opening Co-Tenancy
Requirement is met.

            (ii)   If Tenant elects to open for business before the date that the Opening Co-
Tenancy Requirement is met, then from the date Tenant opens for business until the Opening
Co-Tenancy Requirement is met, Tenant may pay Substitute Rent.

              (iii) If the Opening Co-Tenancy Requirement is not met for 12 months from
the date the Commencement Date would otherwise have occurred, then Tenant has the right and
option to terminate this Lease by giving 90 days prior written notice to Landlord within the next
180 days after the 12-month period. If Tenant fails to terminate this Lease within such time,
Tenant shall thereupon be required to pay the full Rent due hereunder.

       (b)         Ongoing Co-Tenancy.

               (i) The Ongoing Co-Tenancy Requirement means that at least one Anchor
Tenant is open for business to the public during normal operating hours from substantially all its
Anchor Tenant Premises.

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A        A
                                                                                        Page
                                                                                         of 88 36 of 88
            Case 3:20-cv-00272-JMK                  - 251-1
                                              Document   -    Filed 10/26/20 PagePage
                                                                                 36 of28
                                                                                       88
                  (ii) If, at any time after the satisfaction of the Opening Co-Tenancy
Requirement or the period during which Tenant has the right to terminate this Lease on account
of a failure thereof, whichever is later, the Ongoing Co-Tenancy Requirement is not met for a
period of 30 days, then Tenant may pay Initial Substitute Rent until the Ongoing Co-Tenancy
Requirement is satisfied. If the Ongoing Co-Tenancy requirement is not met within 12 months
after the expiration of the 30-day period, then without limiting Tenant's right to pay Initial
Substitute Rent, Tenant may terminate this Lease upon 30 days written notice to Landlord
delivered at any time thereafter prior to the date the Ongoing Co-Tenancy Requirement is
satisfied. If the Ongoing Co-Tenancy requirement is not met within 18 months, then without
limiting Tenant's right to terminate this Lease, Tenant may thereafter pay Substitute Rent for up
to 18 months thereafter prior to the date the Ongoing Co-Tenancy Requirement is satisfied. If
Tenant fails to terminate this Lease within such 18 month period, Tenant shall thereupon be
required to pay the full Rent due hereunder.

       (c)         Definitions.

                (i) A single national, or regional comparable retail tenant suitable for
occupancy in a first-class shopping center (including any retail subsidiary of Landlord) and
operating under one trade name in 75% of the either portion of the Anchor Tenant Premises,
will be deemed to be an "Anchor Tenant" after the commencement of such substitute operation,
except that holiday, seasonal and other temporary tenants that occupy the Anchor Tenant
Premises for less than 180 consecutive days will not be deemed an Anchor Tenant.

                (ii) For purposes of this Lease, "regional" shall mean a first-class retailer
operating at least four stores in Alaska or the Pacific Northwest(including Washington, Oregon,
Idaho and Montana).

                (iii) A "Retail Tenant" is a non-residential, non-office tenant, under a lease
with a term of at least five years who sells goods to consumers, provided that any tenant that has
office space within its premises incidental to a retail use shall still be considered a Retail Tenant.
For clarification purposes only, restaurants and salons shall be considered Retail Tenants. Real
estate or securities brokerage offices, financial or tax planning services, accounting offices,
insurance or legal services, travel agencies, banks, health clubs, cinemas, bowling alleys,
comedy clubs, medical offices, and dental offices shall not be considered Retail Tenants.

                (iv) "Initial Substitute Rent" means 65% of the Fixed Minimum Rent in lieu
of the Fixed Minimum Rent otherwise required to be paid under this Lease, provided however
that Tenant is obligated to pay 50% of Additional Rent at any time when Initial Substitute Rent
is payable pursuant to this Section 15. In addition, Tenant shall not be obligated to be open or
operating the Premises during any period it is entitled to pay Initial Substitute Rent.

SECTION 16. RULES AND REGULATIONS

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A      A
            Case 3:20-cv-00272-JMK                  - 261-1
                                              Document   -                       Page  29Page 37 of 88
                                                              Filed 10/26/20 Page 37 of 88of 88
       (a)     Landlord may, for the general welfare of the Shopping Center or the avoidance
of nuisance, impose reasonable rules and regulations of general application governing the
conduct of tenants in the Shopping Center and the use of the Common Areas (it is agreed and
understood that such rules and regulations and any subsequent modifications thereto,
notwithstanding anything to the contrary in this Lease, shall be subject and subordinate to the
terms and conditions of the body of this Lease so that in the event of any conflict or
inconsistency between the terms hereof and such rules and regulations, the terms hereof shall
supersede and control.) Tenant will comply with and perform any and all such rules and
regulations imposed by Landlord so long as such rules and regulations do not limit the rights or
expand the obligations of Tenant under this Lease and all occupants of the Shopping Center are
subject to and comply with such rules and regulations. Landlord must use best efforts to enforce
such rules and regulations.

       (b)      Tenant is not required to join or maintain membership in any tenant's business
association sponsored by or for the Shopping Center, nor is Tenant required to pay any of the
costs of the activities conducted by such association.

SECTION 17. ALTERATIONS, INSTALLATIONS                          AND IMPROVEMENTS BY
TENANT

       (a)      Tenant, without Landlord's consent, has the right to make such interior
alterations, changes and improvements to the Premises as Tenant may desire for the conduct of
Tenant's business and for the full beneficial use of the Premises; except for structural changes,
alterations or improvements, which require Landlord's consent, which consent must not be
unreasonably withheld or delayed. Tenant will pay all costs and expenses of its improvements,
will make such changes, alterations and improvements in a good and workmanlike manner, in
accordance with all applicable laws and building regulations, and free and clear of any
mechanic's liens or other liens or claims in connection with the making of such changes,
alterations and improvements.

      (b)      Except as otherwise provided, all signs, furnishings, trade fixtures, inventory,
equipment and other removable property installed in the Premises by Tenant will remain the
personal property ofTenant, will not be subject to any Landlord's lien or lien or security interest
against the property of Landlord, and may be removed from the Premises by Tenant upon the
termination of this Lease. If any of the foregoing is affixed to the Premises, Tenant will repair
any damage caused by removal.

SECTION 18. REPAIRS AND MAINTENANCE

      (a)     Except as otherwise provided, Tenant will maintain the interior, non-structural
portion of the Premises, at its sole cost and expense, in an attractive, clean and sanitary
condition.

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A       A
            Case 3:20-cv-00272-JMK                  - 271-1
                                              Document   -    Filed 10/26/20 Page Page  Page
                                                                                  38 of30
                                                                                       88 of 8838 of 88
       (b)     Landlord warrants and guarantees that all structural portions of the Premises and
the roof, utility cables, mains and conduits, electrical, gas, plumbing, sprinkler, and sewer
systems are, and will be upon the Delivery Date, in good working order and repair, and that the
Premises and Common Areas surrounding the Premises are water tight (for example, there is no
standing water outside or inside of the Premises), and there are not, and will not be on the
Delivery Date, any violations of any Laws. Landlord, at no cost to Tenant, must promptly
correct any code violations subsequently found to exist and promptly replace or repair, in a good
and workmanlike manner and using the highest quality materials, any defects in workmanship,
material or equipment that may appear in, on or about Landlord's Work during the Term.

       (c)       Subject to Section 18(d), and except for damage caused by fire or other casualties
 or taking by eminent domain or conveyance in lieu thereof: Tenant, at its sole cost and expense,
 must make all interior nonstructural repairs to the Premises, including doors and windows, and
(1) all repairs to the plumbing and gas systems exclusively serving the Premises from their
 respective meters to and including the plumbing and gas systems in the interior of the Premises,
 and (2) the electrical system exclusively serving the Premises from Tenant's electrical panel to
 and including the electrical systems in the remainder of the interior of the Premises.
 Notwithstanding the foregoing, Tenant is not required to make any: (i) repairs of damage
 covered by insurance maintained or required to be maintained by Landlord; (ii) repairs
 necessitated by reason of the negligence, willful misconduct, or default of Landlord, its agents,
 employees or contractors; (iii) repairs to the plumbing, gas, electrical or other similar units and
 systems where such repairs would necessitate going through or into the floor slab, structural
 walls, or roof of the Premises;(iv) replacement of any plumbing, gas, electrical or similar units
 or systems; or (v) repair or replacement of the sprinkler, life safety or other detection or
 suppression systems except to the extent such systems are installed as part of Tenant's Work, in
 which case Tenant shall be solely responsible any such repairs or replacement system. All of
 the repairs and replacements referred to in the immediately preceding sentence will be
 performed by Landlord at its sole cost and expense.

        (d)      Landlord, at its sole cost and expense, must make all repairs to the Premises
 other than those that Tenant is required to make. Landlord's obligations include, but are not
 limited to, repairs to the structural portions of the Premises (both interior and exterior), the roof,
 floor slab, foundation, exterior walls, any interior damage caused by roof leaks or water/sewage
 backing up into the Premises from the Common Areas or other tenant spaces, and all repairs or
 replacements to the (x) gas and plumbing systems or any portion thereof up to (but not
 including) their respective meters, and (y) the electrical system up to (but not including)
 Tenant's electrical panel. In making any repairs or replacements, Landlord must not
 unreasonably interfere with Tenant's normal operations and business. Landlord assigns to
 Tenant all warranties and guarantees, if any, with respect to any and all construction and
 equipment on the Premises to be maintained by Tenant.

        (e)       Tenant will be responsible, at its sole cost and expense, for installation of new

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                                       ExhibitEXHIBIT
                                                                                               A       A
            Case 3:20-cv-00272-JMK             Document
                                                     - 281-1
                                                          -    Filed 10/26/20 Page Page
                                                                                   39 of31Page
                                                                                         88of 8839 of 88
 HVAC units, system and component parts thereof as part of Tenant's Work. Tenant will be
 responsible for all repairs and replacements of the HVAC unit(s) and system and any part
 thereof. Notwithstanding anything to the contrary in the Lease, if Tenant should replace or
 repair the HVAC system or any part thereof during the final two years ofthe Initial Term or any
 Lease extension or renewal, if any, and not remain in possession of the Premises pursuant to a
 subsequent Lease extension or renewal, then the Landlord shall reimburse Tenant, within 30
 days of the deliver back of possession of the Premises to the Landlord, for (i) the un-amortized
 cost ofsaid replacement based on a straight-line amortization schedule over the useful life ofthe
 equipment in accordance with federal income tax guidelines (in no event less than 15 years), or
(ii) the actual cost of the repair in excess of $1,500.00 (it being understood that Tenant shall be
 responsible for the first $1,500.00 of cost of any such repair), as the case may be.

       (0      Tenant will maintain the Premises, at its expense, free and clear of all rubbish,
 garbage and trash and place such rubbish, garbage and trash in the containers provided by
 Tenant. Tenant, at its own cost and expense, will dispose of all rubbish, garbage and trash on a
 timely basis. Landlord will provide an area for Tenant's trash compactor or containers, at
 Landlord's sole cost and expense, within 20 feet ofthe rear of the back door to the Premises.

       (g)     Subject to this Section 18, Tenant will keep the Premises in an orderly and
sanitary condition, free from vermin, rodents, bugs and other pests, and Landlord must keep the
Common Areas in an orderly and sanitary condition, free from vermin, rodents, bugs and other
pests. Notwithstanding the foregoing, Landlord is responsible for the extermination of termites,
carpenter ants, and other insects capable of causing structural damage in, on or about the
Premises, the Common Areas, and all parts of the Shopping Center. Landlord must require all
tenants of the Shopping Center to keep their spaces in an orderly and sanitary condition, free
from vermin, rodents, bugs and other pests.

      (h)       Tenant is responsible for making any interior non-structural alterations of or
improvements to the Premises that are required by any Public Entity after the Delivery Date,
except to the extent that such responsibility is imposed upon Landlord in the next following
sentence or otherwise under this Lease (including Section 18(c) above). Landlord is
responsible, at its sole cost and expense, for making all alterations of or improvements to the
Premises that are required by any Public Entity (which requirement may arise as a result of
Tenant seeking approval from a Public Entity for alterations and improvements to the Premises)
and that (i) are structural in nature, (ii) relate to the exterior thereof, including the Common
Areas, (iii) relate to the sprinkler, utility or life safety systems therein or (iv) relate to the
handicapped or disabled, but this clause (iv) does not require Landlord to make any "path of
travel" alterations or improvements or those otherwise relating to Tenant's fixtures and
placement thereof.
       (i)      Landlord and Tenant acknowledge that responsibility for compliance with the
 terms and conditions of Title III of the Americans with Disabilities Act ("ADA") may be
 allocated between Landlord and Tenant. Notwithstanding anything to the contrary contained in
 the Lease, Landlord and Tenant agree that the responsibility for compliance with the ADA shall
 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12,2019
 UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A       A
             Case 3:20-cv-00272-JMK            Document 1-1
                                                     - 19 -   Filed 10/26/20 Page Page
                                                                                  40 of32Page
                                                                                        88of 8840 of 88
 be allocated as follows: (i) Tenant shall be responsible for compliance with the provisions of
 Title III of the ADA with respect to the construction by Tenant of Tenant's Work, if any, and
 Tenant's alterations within the Premises,(ii) Landlord shall be responsible for compliance with
 the provisions of Title III of the ADA in providing all of Landlord's Work required under this
 Lease, if any, and with respect to any structural matters within the Premises and (iii) Landlord
 shall be responsible for compliance with the provisions of Title III of the ADA with respect to
 the parking areas, sidewalks and walkways, together with all other Common Areas of the
 Shopping Center not included within the Premises and not otherwise part of Tenant's Work or
 Tenant's alterations within the Premises. Landlord and Tenant each agree to indemnify and
 hold each other harmless from and against any claims, damages, costs, and liabilities arising out
 of Landlord's or Tenant's failure, or alleged failure, as the case may be, to comply with Title III
 ofthe ADA as set forth above, which indemnification obligation shall survive the expiration or
 termination of the Lease. Landlord and Tenant each agree that the allocation of responsibility
 for ADA compliance shall not require Landlord or Tenant to supervise, monitor, or otherwise
 review the compliance activities of the other with respect to its assumed responsibilities for
 ADA compliance as set forth herein. The allocation of responsibility for ADA compliance
 between Landlord and Tenant, and the obligations of Landlord and Tenant established by such
 allocations, shall supersede any other provisions of the Lease that may contradict or otherwise
 differ from the requirements ofthis section.

 SECTION 19. INDEMNIFICATION

       (a)      Subject to Section 20, Landlord must indemnify, defend and hold Tenant
 harmless from and against any and all claims, demands, actions, damages, liability and expense
 in connection with the loss, damage or injury to persons or property, arising out of or related to:
(i) the negligence or willful misconduct of the Landlord, Landlord's agents, contractors or
 employees, (ii) the breach by Landlord of this Lease; or (iii) the use or operation of the
 Common Areas and all other space in the Shopping Center not designated for the exclusive use
 ofone tenant.

        (b)     Subject to Section 20, Tenant must indemnify, defend and hold Landlord
 harmless from and against any and all claims, demands, actions, damages, liability and expense
 in connection with the loss, damage or injury to persons or property, arising out of or related to:
(i) the negligence or willful misconduct of the Tenant, Tenant's agents, contractors or
 employees, or (ii) the breach by Tenant of this Lease.

       (c)       If either party, without fault on its part, is made a party to any litigation
 commenced by or against the other party, then such other party shall protect and hold such first
 party harmless and shall pay all costs, expenses and reasonable attorney's fees incurred or paid
 by such first party in connection with the litigation.

 This Section 19 survives the expiration or termination ofthis Lease.


 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12,2019
 UB Document No.: 2584305v6
                                                                        ExhibitEXHIBIT
                                                                                A       A
                                                      - 30 -
             Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                    41 of33Page
                                                                          88of 8841 of 88
SECTION 20. WAIVER OF CLAIMS

        Notwithstanding any provision to the contrary, Landlord and Tenant waive any and all
right of recovery, claim, action or cause of action against the other, their respective agents and
employees, for any loss or damage that may occur to the Premises or the Shopping Center or
any additions or improvements thereto, or any contents therein, by reason of fire, the elements
or any other cause which could be insured against under the terms of a standard special form
insurance policy or policies, or for which Landlord or Tenant may be reimbursed as a result of
insurance coverage insuring any loss suffered by either party, regardless of cause or origin,
including the negligence of Landlord or Tenant, or their respective agents and employees. This
waiver applies regardless of whether either party actually obtains property insurance, and
regardless of whether any insurance proceeds are collected. Notwithstanding the above,
Landlord and Tenant agree and acknowledge that the waiver of claims herein contained shall
expressly exclude any loss paid by the insured in the form of a deductible or self-insured
retention. All property insurance policies required under this Lease covering the Premises or the
Shopping Center must expressly waive any right on the part of the insurer against the other
party for damage to or destruction of the Premises or the Shopping Center resulting from the
acts or omissions ofthe other party.

SECTION 21. PROPERTY AND LIABILITY INSURANCE

       (a)     Landlord must keep in full force and effect Commercial General Liability
Insurance and Umbrella Insurance with respect to the Shopping Center, including the Common
Areas, naming Tenant as an additional insured thereunder to the extent its interest may appear,
with nationally recognized companies rated no lower than A-, IX by A.M. Best Company with
total minimum limits to apply per location of $2 million on account of bodily injuries or death
and/or property damage resulting from one occurrence. Landlord must deposit a certificate or
other evidence ofsuch insurance with Tenant.

      (b)      Tenant must keep in full force and effect Commercial General Liability
Insurance and Umbrella Insurance with respect to the Premises, naming Landlord as an
additional insured to the extent its interest may appear, with nationally recognized companies
rated no lower than A-, IX by A.M. Best Company with total minimum limits to apply per
location of $2 million on account of bodily injuries or death and/or property damage resulting
from one occurrence. Tenant's evidence of insurance is maintained by Tenant's insurer on the
website of Tenant's insurance broker, which can be accessed through Tenant's website,
"JoAnn.com."

      (c)      Landlord must keep the Premises and the Shopping Center, including Common
Areas, insured against loss or damage by fire, lightning, vandalism and malicious mischief, and
such other perils as are now or may hereafter be comprehended in the term "All Risk Coverage"
or "special form" coverage or "Special Form Cause of Loss"(or other terms that become the
insurance industry standard in the future), including, without limitation, boiler and machinery,

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                      ExhibitEXHIBIT
                                                                              A        A
                                                     -31 -
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                  42 of34Page
                                                                        88of 88 42 of 88
plate glass, power failure (other than due to normal wear and tear or deterioration of an existing
power source), mold, windstorm, terrorism (up to a maximum limit of $100,000), in amounts
equal to at least 80% of the full replacement value thereof, or such greater amounts as may be
required to prevent the application of co-insurance provisions. Such insurance must cover
improvements in the Premises owned by Landlord, to the extent that the same are customarily
insurable as part of the realty, but will not cover the cost of restoration or replacement of
Tenant's Work or Tenant's furniture, furnishings, inventory, equipment and other personal
property. Notwithstanding anything to the contrary, Landlord is solely responsible for any and
all deductibles and self-insured retentions.

       (d)     In addition to the payment of Fixed Minimum Rent, Tenant must pay its
Proportionate Share of the premium paid by Landlord for maintaining the insurance for the
Shopping Center required under subsections 21(a) and 21(c)(the "Insurance Costs"). Tenant
must pay to Landlord in 12 equal installments, each in advance on the first day of each and
every calendar month, an estimated sum towards Tenant's Proportionate Share of the Insurance
Costs. During the first Lease Year, Landlord estimates that the insurance paid by Tenant will be
$0.36 per year multiplied by the Gross Leasable Area of the Premises, which amount is
Landlord's good faith estimate of the full amount of Tenant's Proportionate Share of Insurance
Costs for the first Lease Year if Tenant were to pay Tenant's actual Proportionate Share of
Insurance Costs for said period. This sum is subject to annual adjustments by Landlord to
reflect actual changes in the Insurance Costs. On or before April 1 Landlord must provide
Tenant with a statement assessing and prorating the Insurance Costs together with copies of all
bills for which payment is sought. Tenant must pay to Landlord within 30 days of such receipt
any deficiency owed to Landlord. If Tenant's estimated payments are in excess of Tenant's
Proportionate Share in any Lease Year, then such excess will be applied to the following Lease
Year unless such Lease Year is the final Lease Year of Tenant's occupancy, in which case
Landlord must refund such overpayment to Tenant within 30 days after the end of such Lease
Year. Landlord covenants that there will be no duplication of costs between this Section and any
other Section ofthis Lease.

      (e)      Tenant shall maintain worker's compensation insurance in amounts not less than
required under the laws of the State of Alaska.




Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       ExhibitEXHIBIT
                                                                               A       A
                                                     - 32 -
                                                                   43 of35
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page   Page
                                                                         88of 8843 of 88
 SECTION 22. SIGNS

        (a)      Tenant has the right to install and maintain a sign or individual letters("JOANN,
 handmade happiness" or any other name or slogan that Tenant may adopt) or signs on the front,
 side, rear or any other fascia of the Premises, as well as a sign or signs on the directory(ies) and
 pylon(s), if any, located in or around the Shopping Center or for use by any of the tenants of the
 Shopping Center, and departmental signs on the front fascia in addition to its regular sign, all in
 accordance with Tenant's Prototype Plans attached hereto as Exhibit D and Tenant's Anchorage
 Signage Plans attached hereto as Exhibit D-1. All signs will comply with all requirements of
 any Public Entity, and Tenant will obtain all necessary permits or licenses. Notwithstanding the
 foregoing, Tenant is entitled to seek and receive a variance from any Public Entity so as to allow
 Tenant to have the size, color, number, etc., of signs that Tenant desires, including storefront
 signs, pylon signs, banner signs and monument signs. Landlord must fully cooperate and assist
 Tenant with any such variance. Tenant's sole cost for the pylon and/or monument sign(s) shall
 be the cost to fabricate and install Tenant's panels. If at any time in the future Landlord
 constructs a new pylon sign for the Shopping Center or a panel on another existing pylon in the
 Shopping Center should become available, Tenant will have first right of refusal for the third
 panel on the new pylon or the available panel on the existing pylon.

       (b)      Tenant's sign package shall be approved in accordance with the same process for
 approval of the plans for Premises build-out as outlined in Section 10 hereof. In no event shall
 Landlord object to any part of Tenant's sign drawings to the extent the same is consistent with
 Tenant's Anchorage Signage Plans attached hereto as Exhibit D-1.

       (c)      In addition to the foregoing signs, Tenant has the right to install and maintain a
 professionally prepared banner sign periodically in front of the Premises as shown on Exhibit D-
 1.

       (d)     Tenant must maintain its signs in good condition and repair at all times, and must
 save the Landlord harmless from injury to person or property arising from the erection and
 maintenance of the signs. Upon vacating the Premises, Tenant must remove all signs and repair
(exclusive of painting) all damage caused by such removal.

       (e)     If Landlord renovates all or any portion of the Shopping Center, which
renovation requires a change to the facade and/or the removal of any of Tenant's sign(s),
Landlord shall not materially change the appearance ofthe façade without Tenant's consent and
shall notify Tenant at least 45 days before the removal of sign(s). Landlord will bear the cost of
such removal and reinstallation, together with the cost of any damage to the sign(s) as a result of
such removal or reinstallation. Further, Landlord must provide and install on or about the
Shopping Center, at Landlord's sole cost and expense, a banner or other type of temporary
sign(s) identifying Tenant's trade name, which banner or sign(s) must be equal in size to
Tenant's existing sign and approved by Tenant before such installation.


 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A        A
                                                     - 331-1
                                                          -
             Case 3:20-cv-00272-JMK            Document        Filed 10/26/20 PagePage
                                                                                  44 of36Page
                                                                                        88of 88 44 of 88
 SECTION 23. ASSIGNMENT AND SUBLETTING

        (a)      Tenant has the right to assign this Lease or sublet all or any part of the Premises
 for any lawful purpose with the prior written consent of Landlord, which consent must not be
 unreasonably withheld or delayed, and which consent must not be denied in any event where (i)
 such assignment or subletting does not violate any existing exclusive use of another tenant open
 and operating from the Shopping Center (Landlord must provide Tenant with a list of existing
 exclusives upon Tenant's request or consent is deemed given and Landlord indemnifies Tenant);
(ii) Tenant remains responsible for the payment of rent, unless expressly released in writing by
 Landlord; and (iii) in the case of assignment, such assignee assumes in writing all the terms and
 provisions ofthis Lease to be performed or observed by Tenant. Notwithstanding the foregoing,
 Tenant may assign this Lease or sublet all or any part of the Premises, in each case without the
 prior consent of Landlord, to: (1) a parent; subsidiary; affiliated corporation; successor to
 Tenant;(2) or the parent of Tenant by away of merger, reorganization, consolidation, corporate
 restructuring, purchase of stock or assets, or the like; or(3) any entity that acquires a substantial
 number of Tenant's stores either generally or in the metropolitan area where the Premises are
 located. Tenant may also sublet, without the consent of Landlord, not more than 10% of the
 Gross Leasable area of the Premises for the operation of one or more departments within the
 business operation of Tenant.

        (b)      If Tenant assigns this Lease and Tenant's assignee or any subsequent assignee
 has, at the time of the assignment, or attains at any time after the assignment, a verifiable net
 worth according to GAAP (excluding goodwill) equal to or greater than Tenant with at least 50
 stores open and operating, then Tenant shall be released and discharged from any further
 liability under this Lease. Such net worth shall be determined as of the end of the most recent
 fiscal year preceding the intended release unless more current figures are available.

 SECTION 24. REPAIR AFT'ER CASUALTY

        (a)     In the event of damage to or destruction of the Premises by casualty or any other
 cause whatsoever, then, except as otherwise provided in this Section, Landlord shall forthwith
 proceed to repair such damage and restore the Premises to substantially their condition as ofthe
 Delivery Date. Landlord must begin and diligently pursue to completion the restoration and
 repair within as soon as reasonably practicable after the event of damage or destruction. Any
 repair or restoration of the Premises must upon commencement be diligently pursued to
 completion. Within 30 days after an event of damage or destruction, Landlord must deliver to
 Tenant notice ofthe anticipated period of restoration.

       (b)      If 40% or more of the Premises are destroyed or damaged during the last two
 years of the Term, then each of Landlord and Tenant has the right to terminate this Lease as of
 the date of such damage or destruction by giving written notice thereof within 90 days after the
 date ofthe damage or destruction.

        (c)       In the event of any damage or destruction to the Premises, then all Rent shall be
 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12,2019
 UB Document No.: 2584305v6
                                                                         Exhibit A
                                                      - 34 -        Page 37 of 88
                                                                               EXHIBIT A
                                                                            Page 45 of 88
             Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 45 of 88
abated or reduced proportionately during any period in which, by reason of such damage or
destruction, there is interference with the operation of the business of Tenant in the Premises,
having due regard to the extent to which Tenant may be required to discontinue its business in
the Premises, and such abatement or reduction shall continue for the period commencing with
such destruction or damage and ending with: (i) the completion by Landlord of such work of
rcpair or restoration as Landlord is obligated to do; and (ii) the expiration of a period of 150
days thereafter to enable Tenant to re-fixture the Premises and reopen for business, but said 150
day period shall be deemed to have ended if Tenant shall reopen for business to the public prior
to the expiration thereof. In the event of any unusually inclement weather or act of God or other
event of force majeure which in Tenant's reasonable business judgment makes it unsafe or
inadvisable to conduct business at the Premises, and as a result Tenant closes for business at the
Premises, then all Rent shall be abated from the date of such event and closure until the date on
which Tenant reasonably determines it can reopen for business at the Premises.

       (d)      If any other portion ofthe Shopping Center is substantially damaged (irrespective
of whether the Premises shall have been damaged or destroyed), Landlord shall proceed
promptly to rebuild the same. During any period of time that by reason of such damage or
destruction there is material interference with access to or parking for the Premises such that it
is impracticable for Tenant, in the reasonable exercise of its business judgment, to remain open
for business and Tenant elects to close down until such damage or destruction has been repaired
or rubble, etc., removed, there shall be a full abatement of Rent and all other charges payable
hereunder until Landlord's completion ofthe restoration work.

       (e)     In any event, if Landlord shall not commence, in good faith, repair and
restoration work within 60 days after any damage which Landlord is required to repair pursuant
to the terms hereof (which period shall be extended if required by Landlord's insurance
provider), or if Landlord shall fail with all due diligence to continue with such repair and
restoration work to completion, then Tenant shall, in addition to all other available remedies at
law or equity or otherwise provided herein, have the following rights, at its option:

       (i)       to terminate this Lease by giving notice ofits election to do so to Landlord; or

       (ii)     to the extent the damage is to the Premises, upon notice to Landlord to restore the
        Premises, as applicable, or have same done, in which event Landlord shall make the
        insurance proceeds available to Tenant for the completion of such restoration, and to the
        extent the insurance proceeds actually received by Tenant are insufficient to pay for all
        costs incurred by Tenant in connection with such restoration, Landlord shall reimburse
        Tenant for all restoration costs incurred by Tenant within 30 days after Tenant's request.
        If Landlord has not reimbursed Tenant within such 30 day period, Tenant may deduct all
        such costs, together with interest at the Default Rate herein,from the Rent next becoming
        due after the expiration ofsaid 30 day period.

       (f)       If this Lease is terminated pursuant to this section, Landlord must refund within

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                          ExhibitEXHIBIT
                                                                                  A       A
             Case 3:20-cv-00272-JMK Document
                                          - 351-1
                                               -  Filed 10/26/20 Page Page
                                                                      46 of38Page
                                                                            88of 8846 of 88
 15 days of notice any Rent paid in advance.

       (g)      If Landlord elects, or is required by this Section 24, to repair the Premises or the
 Shopping Center, then Landlord must notify Tenant in writing when the repairs are completed.
 The repairs will be not be deemed completed unless and until the repairs are actually completed
 in accordance with the terms of this Lease and Tenant has thereafter received written notice of
 such completion.

 SECTION 25. CONDEMNATION

       (a)      If 50% or more of the Gross Leasable Area of the Premises or 50% or more of
 the Gross Leasable Area of the Shopping Center is taken by condemnation or right of eminent
 domain or conveyed in lieu thereof or taken in any other manner for a period ofthree(3)months
 or longer (a "Taking"), this Lease will terminate at the option of either party as of the day
 possession is taken by or title vests in the taking authority, and both parties will be released
 from any further liability hereunder.

        (b)       In the event of a Taking of less than 50%, but more than 5%, of the Gross
 Leasable Area of the Premises, then Tenant has the right to terminate this Lease and any further
 liability hereunder if, in the reasonable determination of Tenant, the Premises cannot be
 economically operated for, or are unsuitable, for the intended purposes of this Lease. Any such
 termination is effective as of the day possession is taken by, or title to the portion taken vests in,
 the taking authority.

        (c)      In the event of a Taking of any portion of the Premises or the Shopping Center,
 upon which this Lease is not terminated, Landlord must restore the remainder ofthe Premises or
 the Shopping Center (including the Common Areas), with reasonable speed to a complete
 architectural unit as nearly like its condition prior to such partial Taking as shall be practicable,
 and if during or after the work of restoration Tenant is deprived of all or a part of the use of the
 Premises, the Rent will abate for so long as Tenant is deprived of such use and until Tenant has
 rebuilt, refixtured and restocked the Premises, as necessary, in the same proportion as that
 portion ofthe Premises taken bears to the entire Premises.

        (d)     All damages awarded in connection with the Taking of the Premises, whether
 allowed as compensation for diminution in value to the leasehold or to the fee of the Premises,
 belong to the Landlord; but, if Tenant has made any material leasehold improvements to the
 Premises, or alterations or structural changes and repairs to the Premises, at its own expense
(regardless of when made), Tenant and not Landlord is entitled to claim an award for the
 unamortized balance of Tenant's cost thereof. If the condemning authority does not make a
 separate award therefor, Landlord, subject to the rights of any mortgagee, must assign a portion
 of its award equal to such unamortized cost to Tenant. If Landlord in obtaining its award uses
 Tenant's cost items, then Tenant is entitled, subject to the rights of any first Mortgagee, to a
 proportionate share of Landlord's award based upon the costs. Tenant is also entitled to claim

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                        ExhibitEXHIBIT
                                                                                A       A
                                                      - 36 -
             Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                    47 of39Page
                                                                          88of 8847 of 88
an award for loss of business, damage to merchandise and fixtures; removal and reinstallation
costs and moving expenses,in a separate action only.

SECTION 26. REPRESENTATIONS AND COVENANTS OF LANDLORD

      (a)     On the date hereof and hereafter during the Term, Landlord represents, warrants
and covenants to Tenant as follows:

       (1)      The Shopping Center Site is zoned to permit the use of the Shopping
                Center for general retail purposes, and the Premises are zoned to permit
                their use as a retail store conducting the Permitted Use, as of right (i.e.,
                without any special permit, approval, variance or other waiver);

       (2)      The legal description set forth on Exhibit A matches the Shopping Center
                depicted on the Site Plan (i.e., Exhibit B) and includes no additional
                property therein;

       (3)      The Common Areas, Premises (excluding Tenant's Work or other
                alterations made by or on behalf of Tenant, but not excluding Landlord's
                Work or work directed by Landlord on or behalf of Tenant) and all
                structural portions ofthe Shopping Center comply with all Laws;

      (4)       Landlord will provide surface parking spaces in the Common Areas on an
                unreserved basis (subject to other Shopping Center tenant rights) and
                without cost, parking in amounts not less than required by Laws;

       (5)      No building, edifice or obstruction will be placed on the Shopping Center
                Site and no addition or alteration will be made to the Shopping Center(A)
                that diminishes the accessibility of the Premises to and from the parking
                areas within the Common Areas and the other stores in the Shopping
                Center; (B) that diminishes the visibility of the front of the Premises
               (including, without limitation, the signage thereon) from the Old Seward
                Highway in front of the Premises, parking areas or other stores in the
                Shopping Center; (C) that diminishes the access to or the utility of the
                service areas serving the Premises;(D)that has the effect ofincreasing the
                monetary obligations of Tenant under this Lease (unless such change,
                alteration or addition is required by Law or such change, alteration or
                addition is otherwise permitted or allowed under this Lease); or(E) that
                otherwise adversely and materially affects the conduct of business from
                the Premises or the rights of Tenant under this Lease. Without limiting the
                generality ofthe foregoing, in no event will any improvement or alteration
               (including a reduction in size of the Protected Area through any means
               (except through an eminent domain proceeding), including, for example, a•

Store # 2545,University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                    ExhibitEXHIBIT
                                                                                            A       A
           Case 3:20-cv-00272-JMK                  - 37
                                             Document   -
                                                      1-1                       48 of40
                                                            Filed 10/26/20 Page Page   Page
                                                                                      88of 8848 of 88
Page 37-A

Supplement to Section 26(a)(5):

Notwithstanding anything to the contrary in Section 26(a)(5), Landlord and Tenant agree as
follows:

   • Landlord shall be permitted to make reasonable improvements and alterations to the
     parking lot portion (the area shown in cross-hatch) of the Protected Area, subject to
     further conditions as outlined below.

   • Landlord shall not move or remove the current entrances/exits nearest to Tenant's
     Premises leading to 38th Avenue and Old Seward. Landlord may temporarily close an
     entrance for work/maintenance purposes, but Landlord shall keep the impact to Tenant as
     minimal as possible. Landlord may only move/remove an entrance/exit if due to
     regulatory requirements, eminent domain, or for a temporary emergency.

   • Parking spaces in the Protected Area will not be designated as dedicated to Tenant
     specifically. Landlord agrees that it shall not designate parking spaces in the Protected
     Area to any other specific tenant, group or use going forward.

   • If Landlord makes improvements or alterations that change the number of parking spaces
     in the Protected Area, the reduction will be minimal, and in no event shall such
     improvement or alteration reduce the number of parking spaces below the amount that is
     required for Tenant's Premises by code (currently, 89 spaces).

   • ADA required parking will not be concentrated in the Protected Area but will be spread
     out equally over the entire parking lot serving the Shopping Center.




Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019                                         ExhibitEXHIBIT
                                                                                A       A
UB Document No.: 2584305v6
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                    49 of41Page
                                                                          88of 8849 of 88
                reduction in the Shopping Center or Shopping Center Site, or a change in
                the parking layout or configuration or traffic patterns of vehicles or
                pedestrians) be made to the "Protected Area" as shown on the Site Plan;

      (6)       The Site Plan correctly and completely shows all improvements on or to
                be made to the Shopping Center Site;

      (7)       [Intentionally Omitted];

      (8)       Landlord will maintain, operate and manage the Shopping Center as a
                retail project in compliance with all Laws, and the Shopping Center will
                be used and occupied only for retail uses customarily conducted in
                shopping centers.

      (9)       In no event will the current Sadler's Furniture space #1 or La-Z-Boy space
                #18 (as shown on the Site Plan), or any portion thereof be used as or for
                any of the following(the "Prohibited Uses"):

                       (i)       a movie theater; auditorium; meeting or banquet hall;
                       (ii)      Church; bingo hall or a place ofpublic assembly;
                       (iii)     intentionally deleted;
                       (iv)      for the sale or service of automobiles or other vehicles;
                       (v)       night club or bar serving alcoholic beverages except as
                                 incidental to a restaurant ("incidental" shall be defined as
                                 deriving less than 25% of gross sales from the sale of
                                 alcoholic beverages); or liquor or beverage store;
                       (vi)      funeral parlor; massage parlor;
                       (vii)     animal clinic or animal boarding (kennel);
                       (viii)    discotheque; dance hall or otherwise for musical/dance
                                 reviews or topless/nude shows;
                       (ix)      karate studio; gymnasium; bowling alley; or skating rink;
                       (x)       car wash;
                       (xi)      off-track betting establishment, gambling, gaming, video
                                 gaming, etc.;
                       (xii)     pool room, game room or amusement arcade (defined as
                                 any establishment containing more than a combination of
                                 three electronic, pinball or other games), gallery or store or
                                 pinball arcade;
                        (xiii)   so-called "flea market"; or second hand. used goods or
                                 consignment store;
                       (xiv)     store selling primarily distressed or damaged merchandise;
                       (xv)      health club or spa;
                       (xvi)     so-called "head shop"; or night club;

Store # 2545,University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                       ExhibitEXHIBIT
                                                                               A      A
                                                      - 38 -
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page 42Page 50 of 88
                                                                   50 of 88of 88
                               gun range or gun shop;
                               for warehousing, except as incidental to a retail business,
                                and to exclude current warehouse space within the existing
                               Shopping Center;
                               adult book store or store selling or exhibiting sexually
                               explicit materials;
                                any business or use that emits offensive odors, fumes, dust
                                or vapors or is a public or private nuisance or emits loud
                                noise or objectionable sounds or creates fire, explosive or
                               other hazard (e.g., motorized vehicle repair or body shop);
                                provided, however, tire, battery or auto parts retail
                                locations shall not be precluded under this Restricted Use;
                        (xxi) abortion clinic, aids clinic, drug treatment facility or bodily
                                fluid collection facility, homeless shelter or halfway house;
                               Intentionally Deleted;
                                animal kennel;
                                laundromat;
                                Intentionally Deleted;
                                marijuana dispensary; or
                        (xxvii) tattoo parlor.

       (10)     Landlord owns fee simple title to the Shopping Center free and clear of all
                monetary liens and encumbrances except for the lien of the existing mortgage in
                favor of First National Bank Alaska. There are no claims of other parties,
                restrictions, reservations, or defects in Landlord's title which could materially
                interfere with or materially impair Tenant's rights under this Lease or Tenant's
                use, occupancy, or enjoyment of the Premises. Notwithstanding the foregoing,
                Landlord shall have the right at any time during the Term to subject to the
                Shopping Center to additional or different mortgages, liens or financial
                encumbrances;

       (11)      At the time of the Delivery Date, to Landlord's knowledge there are no planned
                 or contemplated taxes and assessments, either general and specific, whether ad
                 valorem, specific or otherwise, with respect to the Shopping Center; and

       (12)     To Landlord's knowledge, the Premises are free of Hazardous Material
               (other than encapsulated asbestos in the drywall of the Premises and lead
                based paint coating certain structural components of the Shopping Center
                and Premises).

      (b)     The representations, warranties and covenants in this Lease are material
considerations and inducements to Tenant in executing this Lease, the breach of which will
cause irreparable and severe harm to Tenant. Without limiting any other right or remedy of

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                       Exhibit A
                                                     - 39 -        Page 43 ofEXHIBIT
                                                                             88       A
                                                                          Page 51 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 51 of 88
Tenant, in the event of a breach ofthe representations, warranties, and covenants, Tenant has the
right after providing Landlord with 30 days' prior written notice (i) to terminate this Lease at
any time during the period of such breach; (ii) to pay Substitute Rent during the period of such
breach.

SECTION 27. TENANT'S DEFAULT

      (a)      Landlord may, by written notice to Tenant, terminate this Lease, or without
terminating this Lease re-enter the Premises by summary proceedings, and may dispossess the
Tenant if:

       (1)       Tenant fails to pay Rent on or before the due date and then fails to pay
                 same within 10 days after receipt of written notice from Landlord;

       (2)       Tenant is in material default in the performance of any of the covenants,
                 terms, conditions and provisions of this Lease, and Tenant fails to remedy
                 such default within 30 days after receipt of written notice thereof (but
                 Tenant will not be deemed to be in default if Tenant commences to
                 remedy the default within the 30-day period and proceeds to cure with due
                 diligence);

       (3)      Tenant is adjudged bankrupt or makes an assignment for the benefit of
                creditors, or if a receiver of any property of Tenant in, upon or about the
                Premises is appointed in any action, suit or proceeding by or against
                Tenant and is not removed within 90 days (unless such 90-day period is
                extended by court order, in which event the time period will be as
                established by court order or established by such person(s) or entity acting
                under or for the court) after appointment; or

       (4)       The interest of Tenant in the Premises is offered for sale or sold under
                 execution or other legal process, and if not rescinded within 90 days after
                 written notice from Landlord to Tenant.

        Landlord must use reasonable efforts to mitigate its damages. In the event of
        re-entry Landlord must use best efforts to relet the Premises and, in the event of a
        reletting, must apply the rent therefrom first to the payment of Landlord's
        reasonable expenses incurred and paid by reason of Tenant's default, next to the
        reasonable expense of reletting, including, but not limited to, reasonably
        necessary repairs to the Premises, then to the payment ofrent and then to all other
        sums due from Tenant, with Tenant remaining liable for any deficiency. Any and
        all deficiencies shall be payable by Tenant monthly on the date provided for the
        payment of Fixed Minimum Rent. Notwithstanding anything to the contrary in
        this Lease, if Tenant has in good faith disputed an alleged monetary default for an

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                                    ExhibitEXHIBIT
                                                                                            A        A
            Case 3:20-cv-00272-JMK                  -401-1
                                              Document  -    Filed 10/26/20 PagePage
                                                                                52 of44Page
                                                                                      88of 88 52 of 88
        amount which is less than two months of Rent, and if Landlord obtains a final
        judgment adverse to Tenant with regard to said amount, wholly or in part, Tenant
        may within 30 days of the date of the journalized final judgment pay the amount
        set forth in the final judgment to Landlord and retain the right to possession ofthe
        Premises and all of its rights under the Leas; notwithstanding any termination of
        the Lease pursuant to the Lease or at law or in equity, which may have occurred
        as a result ofsaid monetary default.

       (b)      In the event of a default by either party ofany ofthe terms, provisions, covenants
or conditions ofthis Lease,the other party has the right to invoke any remedy provided at law or
in equity; except, however, Landlord is not entitled to terminate this Lease or to dispossess
Tenant and re-enter the Premises except for a default set forth above and in no event is Landlord
entitled to accelerate Rent. Notwithstanding anything contained herein, in no event is Landlord
entitled to exercise self-help to lock out Tenant or forcibly retake possession of the Premises
without due legal process and an appropriate legal process. All remedies are cumulative and
concurrent.

       (c)      Notwithstanding anything to the contrary, with respect to any alleged default of
Tenant other than a default in the payment of Rent, or other sums of money, if Tenant notifies
the Landlord, within 30 days after Landlord's notice of such default, that Tenant disputes such
alleged default and Tenant files within the 30-day period an action in a court of competent
jurisdiction contesting such alleged default, then Tenant will not be deemed to be in default with
respect to such matter. If a final judgment is adverse to Tenant, wholly or in part, Tenant must
immediately begin to correct the matters complained of by Landlord, or that portion thereof as
to which such judgment shall have been adverse to Tenant, and complete the correction within
30 days after such judgment, or if more than 30 days are reasonably required to complete such
correction, correct the same within 30 days and prosecute the same to completion with
reasonable diligence.

SECTION 28. RIGHTS OF LANDLORD

      (a)      Landlord reserves the right at all reasonable times during Tenant's business hours
and upon prior reasonable notice to Tenant (except in the event of emergency, when notice is
not required) by itself or its duly authorized agents, to inspect the Premises and, to make such
repairs as Landlord is obligated to make to the Premises. In exercising the foregoing right,
Landlord must not interrupt or disrupt Tenant's business or unreasonably disrupt access to the
Premises by Tenant, Tenant's employees, agents, invitees and customers.

      (b)       If Landlord makes any payments on behalf of Tenant, which are Tenant's
obligation, to fulfill Tenant's covenants, then any amount so paid by Landlord are declared to be
"Additional Rent" and are due and payable to Landlord from Tenant with the next installment of
Fixed Minimum Rent due thereafter, together with interest thereon at the Default Rate from the
date of such advance to the repayment thereofin full.

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                        ExhibitEXHIBIT
                                                                                A        A
            Case 3:20-cv-00272-JMK Document
                                         - 411-1
                                              -  Filed 10/26/20 PagePage
                                                                    53 of45Page
                                                                          88of 88 53 of 88
       (c)     Landlord has the right during the last two months before the expiration of this
Lease, so long as it does not interfere with Tenant's business, to exhibit the Premises and put up
the usual notice "for rent" or "for sale", which notice will not be removed or hidden by Tenant.
No more than one sign will be placed upon the Premises and the sign cannot exceed 12 feet
square.

SECTION 29. LANDLORD'S DEFAULT

      (a)     If Landlord fails to keep and perform any covenant or agreement to be kept and
performed by Landlord, then Tenant, in addition to all other remedies now or hereafter afforded
or provided by this Lease, at law or in equity, shall notify Landlord of such default and if
Landlord does not cure (or commence to cure) within 30 days then Tenant has the right to
perform such covenant or agreement for or on behalf of Landlord or make good any such default,
and any amount or amounts that the Tenant advances on Landlord's behalf must be repaid by
Landlord to Tenant on demand, together with interest thereon at the Default Rate from the date
ofsuch advance to the repayment thereof in full.

      (b)      Except in the event of emergency, before performing any covenant or agreement
on behalf of Landlord, Tenant will provide Landlord with written notice of Landlord's default
and Tenant's intent to perform such covenant or agreement, and Landlord will have 30 days
within which to complete performance of the same (and Landlord will not be deemed to be in
default if Landlord commences to remedy the default within the 30-day period and proceeds to
cure with due diligence). For purposes hereof, "emergency" means (i) any event which poses
immediate threat of injury or damage to persons or property or (ii) any event which, in Tenant's
judgment, threatens Tenant's ability to open for business as scheduled or impairs or interferes
with Tenant's business operations.

      (c)      If Landlord fails to pay any sum to Tenant when due, and if such failure continues
for 10 days after receipt of notice from Tenant, Tenant has the right, without forfeiture of its
other rights hereunder, at its election, to setoff and deduct the same, together with interest
thereon at the Default Rate, from Rent. Notwithstanding the foregoing, Tenant's rights of offset
under Section 10 hereof will be governed by Section 10.

SECTION 30. MORTGAGE SUBORDINATION

       (a)     Landlord must obtain and deliver to Tenant a non-disturbance and attomment
agreement, substantially in the form of Exhibit G (the "SNDA"), from any existing ground
lessor, mortgagee or lien holder.

      (b)       Landlord reserves the right to request from Tenant a waiver of priority of
Tenant's leasehold estate hereunder for the purpose of subordinating Tenant's leasehold estate
in favor of a first mortgage lien or any refinancing or replacement of a first mortgage loan that

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                     ExhibitEXHIBIT
                                                                                             A       A
           Case 3:20-cv-00272-JMK                   -42
                                              Document  -
                                                       1-1   Filed 10/26/20 Page Page
                                                                                 54 of46Page
                                                                                       88of 8854 of 88
Landlord may hereafter deem necessary or desirable. Tenant, upon such request by Landlord,
will execute and deliver an agreement substantially in the form of Exhibit G. The word
"mortgage" means (y) any lease of land only or of land and buildings in a sale-lease-back
transaction involving all or any part of the Shopping Center, or(z) any mortgage, deed of trust
or other similar security instruments constituting a lien upon all or any part of the Shopping
Center, whether the same shall be in existence as ofthe date hereof or created hereafter, and any
modifications, extensions, renewals and replacements thereof. "Mortgagee" means a party
having the benefit of a mortgage, whether as lessor, Mortgagee, trustee or note-holder.

       (c)     After a change in ownership of all or any portion of the Shopping Center that
 requires a change in the Rent payee, or assignment of this Lease by Landlord that requires a
 change in the Rent payee, Tenant shall have no obligation to pay Rent to the new payee until
 Tenant receives written notice from Landlord confirming the name and address of the new
 payee.

 SECTION 31. NO WAIVER

        No waiver by either party of any of the terms, covenants, provisions or conditions in this
Lease, and no waiver of any legal or equitable relief or remedy, will be implied by the failure of
either party to assert any rights, or to declare any forfeiture, or for any other reason. No waiver
of any of the terms, provisions, covenants, rules and regulations herein will be valid unless it is
in writing signed by both parties. No waiver by either party, or forgiveness of performance by
either party in respect to one or more tenants ofthe Shopping Center, will constitute a waiver or
forgiveness of performance in favor of Tenant, Landlord or any other tenant. The waiver or the
forgiveness of performance of any one or more of the terms, provisions, conditions, rules and
regulations of this Lease will not be claimed or pleaded by Tenant or Landlord to excuse a
subsequent failure of performance of any of the terms, provisions, conditions, covenants, rules
and regulations ofthis Lease.

SECTION 32. SURRENDER OF PREMISES

        (a)      Tenant must deliver up and surrender to Landlord • possession of the Premises,
 including all Landlord's Work (and replacements thereof) and all improvements permanently
 attached to the Premises during the Term,upon the expiration ofthis Lease, or its termination in
 any way, in as good condition and repair as the same are in on the Commencement Date
(excepting damage by fire or other casualty which could be covered by a standard "All-Risk
 Coverage" or "special form"insurance policy, ordinary wear and tear, authorized alterations and
 modifications, and decay, neglect, fault or default of Landlord and taking by eminent domain or
 conveyance in lieu thereof). Upon the expiration or earlier termination of this Lease, Tenant will
 deliver the keys at the office of Landlord or Landlord's agent. Tenant will have an additional
 ten-day Rent-free period after expiration or termination of the Lease to remove its signs, trade
 fixtures, furnishings, inventory, equipment,furniture and other personal property.


 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12,2019
 UB Document No.: 2584305v6
                                                                                       ExhibitEXHIBIT
                                                                                               A       A
                                                     - 431-1
                                                                                          Page
                                                                                           of 8855 of 88
             Case 3:20-cv-00272-JMK            Document   -    Filed 10/26/20 Page Page
                                                                                   55 of47
                                                                                         88
       (b)      Tenant has the right, while the Lease remains in effect, to place a banner sign at
the front of the Premises, in a place visible to Tenant's customers, directing Tenant's customers
to another store of Tenant or providing Tenant's customers with information and a telephone
number. Ifthe Lease has terminated or expired, then Landlord must leave the sign at the front of
the Premises until the earlier to occur of(1)90 days after Tenant vacates the Premises; or(2) a
new tenant opens for business in that location.

SECTION 33. SHORT FORM LEASE,COMMENCEMENT DATE AGREEMENT

       (a)      Neither party may record this Lease, but if either party requests that a Short Form
Lease or a Memorandum of Lease be recorded, then the other party must execute such
Agreement, which Agreement will contain the information set forth below. The Short Form
Lease or Memorandum of Lease will describe the Premises and the rights herein demised, the
Term, and the extension rights (if any), any exclusive granted to Tenant and other provisions
hereof reasonably requested by Tenant. The failure to record the Short Form Lease or
Memorandum of Lease will not affect or impair the validity and effectiveness of this Lease, and
this Lease will control in the event of any inconsistency between the two. The party requesting
that the Short Form Lease or Memorandum of Lease be recorded must prepare and pay all costs
of recording the Short Form Lease or Memorandum of Lease, and the other party must execute
at any and all times such Short Form Lease or Memorandum of Lease and any other instruments
as may be required for such recording.

      (b)      At the time that the Commencement Date is established, the parties will promptly
enter into a Commencement Date Agreement, setting forth the actual commencement and
expiration of the Initial Term and any extensions thereof, any applicable lcickout dates, the then
current Gross Leasable Area of the Premises and the corresponding Rent, which
Commencement Date Agreement may be recorded by either party if both parties agree to said
recordation in advance. If the recipient of such request does not object to the Commencement
Date specified in such request within 30 days after receipt of the request, the date specified in
such request shall be deemed to be the Commencement Date herein.

SECTION 34. NOTICE

       Any notices, statements, acknowledgments and consents required to be given by or on
behalf of either party to the other must be in writing and must be given by Certified U.S. Mail,
or by private courier service requiring a signed acknowledgment of delivery (such as Federal
Express) addressed as follows:

ifto the Landlord at:            Furniture Enterprises of Alaska, Inc.
                                 940 East 38th Avenue
                                 Anchorage, AK 99503
                                 Attn: Jolene Anderson


Store # 2545,University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                       ExhibitEXHIBIT
                                                                               A      A
                                                     -44          Page  48Page 56 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 56 of 88of 88
if to the Tenant at:              Jo-Ann Stores, LLC
                                  5555 Darrow Road
                                  Hudson, Ohio 44236
                                  Attn: National Director of Real Estate

with a copy to:                   Jo-Ann Stores, LLC
                                  5555 Darrow Road
                                  Hudson, Ohio 44236
                                  Attn: Senior Legal Counsel

or at such other address of Landlord or, Tenant as may be specified by such a notice. Any
notice sent by certified mail is deemed to have been served three days after deposit thereof with
the U.S. Postal Service. Any notice sent by courier service is deemed to have been served as of
the next business day (excluding Saturdays, Sundays, and any federal government holidays).
Notwithstanding the foregoing, the time period in which a response to any such notice must be
given, or in which an action must be commenced or be taken, will commence to run on the date
of receipt by the addressee thereof as shown on the return receipt or acknowledgment of
delivery for such notice. Rejection or other refusal to accept, or the inability to deliver because
of changed address of which no notice was given, will be deemed to be receipt of notice as of
the date of such rejection, refusal or inability to deliver. Notwithstanding anything to the
contrary, Tenant may give facsimile notice of the need of emergency repairs, followed promptly
by notice as required above.

SECTION 35. HAZARDOUS MATERIALS

       (a)     Tenant must not cause or permit the escape, disposal or release of any Hazardous
Material(as hereafter defined) in violation of Law. Tenant must not allow the storage or use of
Hazardous Material in any manner not sanctioned by Law, nor allow to be brought into the
Shopping Center any Hazardous Material except to use in the ordinary course of Tenant's
business. Tenant must defend, indemnify and hold Landlord harmless from and against any and
all claims, losses, liabilities, damages, penalties, fines and expenses (including, without
limitation, consequential damages, cleanup and other remedial and restoration costs, fees for
consultants and experts and reasonable attorneys' fees and other costs of litigation arising by
reason of any ofthe aforesaid or any action against Tenant under this indemnity)arising directly
or indirectly from, out of or by reason of the release of Hazardous Materials in the Shopping
Center occurring during the Term caused by Tenant or Tenant's contractors, agents or
employees or persons acting under Tenant. It is a condition to indemnification that Tenant
receive notice of any claim by Landlord promptly after Landlord first has knowledge thereof.
This indemnity survives the expiration or earlier termination of the Term.

      (b)      Landlord must not cause or permit any Hazardous Material to be sold, used,
stored, brought upon or disposed of(collectively a "Use") in, on, under or about the Shopping
Center (including the Premises, before the Delivery Date) without in each case:(i) obtaining all

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                                      ExhibitEXHIBIT
                                                                                              A        A
            Case 3:20-cv-00272-JMK             Document
                                                     -451-1
                                                         -     Filed 10/26/20 PagePage
                                                                                  57 of49Page
                                                                                        88of 88 57 of 88
 necessary permits required in connection therewith; and (ii) complying with all permit
 requirements; and (iii) otherwise taking all appropriate steps and making adequate arrangements
 to assure that such Use is in the ordinary course of business in the operation of the Shopping
 Center. Such Use must be performed safely and without contamination of the Shopping Center
 and the Shopping Center Site or any portion thereof and fully in compliance with all applicable
 Laws. Landlord must defend, indemnify and hold Tenant harmless from and against any and all
 claims, losses, liabilities, damages, penalties, fines and expenses (including, without limitation,
 consequential damages, cleanup and other remedial and restoration costs, fees for consultants
 and experts and reasonable attorneys' fees and other costs of litigation arising by reason of any
 of the aforesaid or any action against Landlord under this indemnity) arising directly or
 indirectly from, out of or by reason of the release of Hazardous Materials in the Shopping
 Center occurring during the Term caused by Landlord or Landlord's contractors, agents or
 employees or persons acting under Landlord. It is a condition of this indemnification that
 Landlord receive notice of any such claim by Tenant promptly after Tenant first has knowledge
 thereof. Notwithstanding anything contained herein, Tenant acknowledges that there is
 encapsulated asbestos in the drywall within the Premises and lead based paint coating certain
 structural components of the Shopping Center and Premises, and Landlord shall have no
 liability to Tenant hereunder on account of such encapsulated asbestos or lead based paint. This
 indemnity survives the expiration or early termination ofthis Lease.

        (c)     If either party receives any written notice of Hazardous Discharge or
 Environmental Complaint that specifically identifies the Premises or the Common Areas or
 describes a condition that materially impairs or could materially impair the occupancy, use and
 enjoyment ofthe Premises, then the receiving party must give immediate oral and written notice
 ofsame to the other party detailing all relevant facts and circumstances within the knowledge of
 the receiving party.

        (d)     If Tenant's use, occupancy and enjoyment ("Occupancy") of the Premises is
 materially interfered with by reason of this existence or remediation of any Hazardous Material
 located on, in or under the Shopping Center or on the Shopping Center Site (except for any
 Hazardous Material used by Tenant), then (i) throughout such period of interference, a fair and
just proportion of the Rent and other charges payable (taking into account the nature of the
 interference to Tenant's Occupancy), will be abated, and (ii) if Tenant's occupancy is
 substantially impaired for three months or more, then Tenant has the right to terminate this
 Lease by giving written notice to the other of its election to do so, whereupon this Lease will
 automatically terminate and end effective as of the date of such notice and neither party will
 have any further obligations hereunder. Landlord may nullify Tenant's notice of termination if
 Landlord diligently corrects the Hazardous Material interference and completes the job in
 accordance with all applicable governmental laws, codes, regulations and requirements within
 three months after the date of Tenant's termination notice. The abatement provided in clause
(i) ofthis subsection will continue throughout the period ofsuch correction by Landlord.

        (e)      "Hazardous Material" means (i) any waste, pollutant, material, substance or

 Store # 2545, University Center, Anchorage, Alaska
 EXECUTION VERSION: July 12, 2019
 UB Document No.: 2584305v6
                                                                        ExhibitEXHIBIT
                                                                                A       A
                                         -46 -
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                    58 of50Page
                                                                          88of 8858 of 88
contaminant which is or becomes listed, defined, or classified as having properties harmful to
health, safety, or indoor or outdoor environment; and (ii) any substance or material that is or
becomes regulated by any Public Entity by reason of the hazardous or toxic qualities of such
substance or material.

       (f)     "Hazardous Discharge" means the presence, use, release, dispersal, emission,
spill, discharge or cleanup of any Hazardous Material (i)on or about or emanating from the
Shopping Center or the Shopping Center Site, or (ii) arising out of the use and occupancy of or
operations within the Shopping Center, or (iii) caused by Landlord or other occupant of the
Shopping Center or the employees, contractors, invitees or agents thereof.

      (g) "Environmental Complaint" means any complaint, investigation, order, citation,
or action with regard to any Hazardous Discharge, air emissions, water discharges, noise
emissions or any other environmental, health or safety matter pertaining to or emanating from
the Shopping Center from any Public Entity.

SECTION 36. LIMITATION OF LANDLORD'S LIABILITY

       (a)      If Landlord fails to perform any covenant, term or condition on Landlord's part
to be performed, and as a consequence of such default Tenant recovers a money judgment
against Landlord, such judgment will be satisfied only out of(i) the proceeds of sale received
upon execution of such judgment and levy thereon against the right, title and interest of
Landlord in the Shopping Center,(ii) the rents and other income from such property receivable
by Landlord, and (iii) the consideration received by Landlord for the sale or other disposition of
all or any part of Landlord's right, title and interest in the Shopping Center, which consideration
is deemed to include any assets at any time after such sale or disposition held by Landlord
having a value not exceeding that ofthe proceeds ofsuch sale or other disposition, and Landlord
shall not be liable for any deficiency.

      (b)     Notwithstanding subsection (a), in the event of fraud on the part of Landlord or
Landlord's failure to perform any covenant or obligation of Landlord under Sections 10, 12, 14,
24,25 or 35 the aforesaid limitation on liability is inapplicable. This Section will not be deemed
to deny to Tenant, or limit its right to obtain, injunctive relief or specific performance of
Landlord's covenants under this Lease or to avail itself of any other right or remedy (not
involving a personal liability of Landlord in excess of the limits of personal liability fixed by
this Section) which may be accorded Tenant by Law or under this Lease by reason of
Landlord's failure to perform its obligations thereunder including, but not limited to, the rights
and remedies granted Tenant under Section 29.

SECTION 37. DELIVERY OF SITE PLAN

       Within 30 days after Tenant's written request therefor, Landlord must provide Tenant
with a copy of the most current available site plan of the Shopping Center, which must reflect:

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                      ExhibitEXHIBIT
                                                                              A       A
                                                     -47 -
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                  59 of51Page
                                                                        88of 8859 of 88
(a) the Gross Leasable Area of the Shopping Center as actually constructed;(b) the names and
location and the Gross Leasable Area ofthe premises occupied by the respective tenants thereof;
and (c)those premises in the Shopping Center, if any, which are not then currently occupied and
open for business. If Landlord fails to provide this information within the period allowed, then
Tenant has the right to suspend the payment of monthly installments of Additional Rent, or Rent
ifthere is no Additional Rent, until delivery of the information, which Additional Rent or Rent,
as the case may be, shall be paid in full upon Landlord's compliance with this Section 37.

SECTION 38. INTENTIONALLY OMITTED

SECTION 39. ENTIRE AGREEMENT; WRITING REQUIRED

         This Lease contains all of the agreements of the parties with respect to any matter
covered or mentioned in this Lease, and no prior agreement, understanding or representation
pertaining to any such matter will be effective for any purpose. No provision of this Lease may
be changed, deleted, modified or amended, except by an agreement in writing signed by the
parties.

SECTION 40. OPERATING COVENANT

       (a)      Tenant will open from the Premises within 90 days after the Commencement Date
and continue to operate from the Premises during Tenant's normal business hours for a period of
24 months(the "Operation Period"), but for an assignment or subletting, damage and destruction,
remodeling, eminent domain, Unavoidable Delays, or such other right as provided for under this
Lease or under law or equity. After the Operation Period, notwithstanding anything contained in
this Lease, expressly or impliedly, to the contrary, and notwithstanding the agreement for the
payment by Tenant of Rent (including Substitute Rent or other percentage rent), Tenant is under
no duty or obligation, either expressed or implied, to open, reopen, remain open, operate, or
thereafter to continually conduct business from the Premises at any time during the Term. After
the Operation Period, Tenant's failure to open, reopen, remain open, operate, or thereafter to
continually conduct business from the Premises will not in any way be deemed an event of
default under this Lease, nor will such failure otherwise entitle Landlord to begin or to maintain
any action, suit or proceeding, whether in law or in equity, relating in any way to Tenant's failure
to open, reopen, remain open, operate, or thereafter to continually conduct business from the
Premises.

       (b)     If Tenant ceases to operate its business from the Premises for 180 consecutive
days, but for an assignment or subletting, damage and destruction, remodeling, eminent domain,
Unavoidable Delays, or such other right as provided for under this Lease or under law or equity,
then Landlord has the right to terminate the Lease upon 90 days prior written notice. If Landlord
terminates the Lease, it must do so by written notice to Tenant. Tenant will have the right, within
30 days of receipt of Landlord's termination notice, to advise Landlord that Tenant will reopen
for business from the Premises. If Tenant elects to reopen for business, then it must do so within

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6

                                                     -48 -             ExhibitEXHIBIT
                                                                               A       A
                                                                   60 of52
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page   Page
                                                                         88of 8860 of 88
60 days of its notice to Landlord; otherwise, Tenant's notice will be null and void. Tenant's
obligations under this Lease will terminate as ofthe effective date ofsuch notice.

SECTION 41. APPLICABLE LAW AND CONSTRUCTION

        The laws of the state within which the Premises are located govern the validity,
performance and enforcement of this Lease without regard to its conflicts of law principles. If
one or more of the provisions of this Lease is held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect or impair any other
provision of this Lease, and this Lease will be construed as if such invalid, illegal or
unenforceable provision had not been contained herein. The submission of this document for
examination does not constitute an offer to lease, or a reservation of or option for the Premises,
and this Lease becomes effective only upon execution and delivery thereof by both Landlord
and Tenant. This Lease has been negotiated by Landlord and Tenant and will not be deemed to
have been prepared by either Landlord or Tenant, but by both equally. All prior negotiations,
considerations, representations and understandings between the parties are and shall be deemed
to be incorporated and merged into this Lease and shall not be construed as having survived the
execution hereof so that only the provisions of this Lease shall govern the respective rights and
obligations of the parties hereto to the same effect as if all such negotiations, considerations,
representations and understandings shall have never been made or given by either party to the
other party hereto.

SECTION 42. UNAVOIDABLE DELAYS

        Except as otherwise expressly provided herein, if either party is delayed or hindered in
or prevented from the performance of any obligation required hereunder by Unavoidable Delay,
the time for performance of such obligation shall be extended for the period of the delay,
provided that Unavoidable Delay will not excuse prompt and timely payments, including Rent,
when due under this Lease except when(A)the Commencement Date is delayed by reason of
Unavoidable Delay; or(B)such payment is excused pursuant to other provisions of this Lease.
No delay due to Unavoidable Delay will be excused by this section unless(1)the delayed party
notifies the other party in writing of the delay within 21 days of the event giving rise to such
delay; (2)the delayed party has exhausted all other alternatives to performance available at
reasonable costs to avoid such delay; and (3)the delayed party diligently pursues completion of
the activity that was delayed. Notwithstanding anything to the contrary in this Lease, under no
circumstances will Unavoidable Delay extend the time for performance of any obligation by
more than 90 days.

SECTION 43. REASONABLE CONSENT

        Wherever either party's consent or approval is required, such consent or approval must
not be unreasonably or arbitrarily withheld or delayed, unless otherwise expressly stated.


Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6

                                                     -49 -
                                                                       Exhibit A
                                                                  Page 53 of EXHIBIT
                                                                             88       A
                                                                          Page 61 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 61 of 88
SECTION 44. NO PARTNERSHIP

        Landlord and Tenant acknowledge that neither of them in any way or for any purpose
becomes a partner or an associate of the other in the conduct of Tenant's business, the operation
of the Shopping Center or otherwise, or a joint venture, or a member of a joint enterprise with
the other. Neither party is liable for payment of the debts or performance of any obligation of
the other. The relationship is and shall be that of Landlord and Tenant.

SECTION 45. ESTOPPEL

        Within 30 days after request, Tenant will execute and deliver to Landlord a Tenant
Estoppel Certificate substantially in the form of Exhibit H. Within 30 days after request,
Landlord will execute and deliver to Tenant a written instrument certifying that this Lease is
unmodified and in full force and effect, or if there has been any modification, that this Lease is
in full force and effect as modified and stating all such modifications; specifying the dates to
which Rent has been paid; stating whether there exists any default in the performance by either
party under any provision of this Lease; and certifying as to such other matters as Tenant
reasonably may request. With regard to any estoppel certificates related to this Lease, the Lease
will take precedence over the contents of such estoppel certificates, should a conflict arise.

SECTION 46. QUIET ENJOYMENT

       Landlord represents and warrants to Tenant that Landlord has full power and authority to
execute and deliver this Lease. Landlord covenants to Tenant that Tenant shall at all times have
peaceable and quiet enjoyment and possession of the Premises and of the rights granted
hereunder without any manner of hindrance from Landlord or any other person or persons, if
Tenant performs all the covenants and agreements to be performed on Tenant's part. If a
violation ofthis the section occurs, in addition to any other remedies available to Tenant, Tenant
shall have the right to pay Substitute Rent commencing on the first date of the violation and
continuing until such violation is cured.

SECTION 47. HOLDING OVER

       Notwithstanding anything to the contrary in the Lease, upon the expiration of the Initial
Tenn, Options or any extensions, the Lease shall automatically convert to a month-to-month
tenancy upon the same terms and conditions (including rental) which exist at the time of Lease
expiration, and either party may terminate the Lease during said month-to-month tenancy upon
90 days prior written notice to the other party; provided, however, Landlord shall not specify a
Lease termination date during the period commencing September 1 and ending January 31.

SECTION 48. BROKERS

        Each party represents to the other party that it has not dealt with any party with regard to

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6

                                                     - 50 -
                                                                        ExhibitEXHIBIT
                                                                                A       A
                                                                    62 of54
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page   Page
                                                                          88of 8862 of 88
the Premises or this Lease, except Commercial Real Estate Alaska ("Broker"). Landlord will
pay Broker pursuant to a separate agreement between Landlord and Broker and it is agreed that
if Landlord does not pay Broker, Tenant shall have the right to pay Broker for fees due and set-
off said amounts against Rent due Landlord. Each party will indemnify and hold the other party
harmless from and against any loss, cost, liability and expense, including reasonable attorney's
fees, arising out of a breach of its representation in this section.

SECTION 49. INTENTIONALLY DELETED

SECTION 50. CLAIMS LIMITATION

        All actions or claims by Landlord for Rent shall be barred three years after the end of
each Lease Year or Partial Lease Year. All actions or claims by Tenant for recovery of excess
payments of Rent shall be barred three years after the end of each Lease Year or Partial Lease
Year, except that in the case of any component of Additional Rent, the same will not be barred
until three years after Tenant's receipt of Landlord's annual reconciliation statement furnished
with respect to that Lease Year or Partial Lease Year. The forgoing limitations shall not apply in
the event offraud or willful mis-statement ofthe amounts so stated.

SECTION 51. CAPTIONS

        Any paragraph titles or captions contained in this Lease are for convenience only and do
not define, limit or otherwise modify the scope or intent ofthis Lease.



SECTION 52. VARIATION IN PRONOUNS

        All the terms and words used in this Lease, regardless of the number and gender in
which they are used, will be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context or sense ofthis Lease
or any paragraph or clause herein may require, the same as if such words had been fully and
properly written the number and gender.

SECTION 53. SECTION REFERENCES

        All references to any section number(s)refer to the Section contained in this Lease.

SECTION 54. BINDING EFFECT OF AGREEMENT

        This Lease and all of the covenants, conditions, provisions and restrictions herein inures
to the benefit of and binds the heirs, executors, administrators, devisees, legatees, personal
representatives, successors and assigns, respectively, of Landlord and Tenant.

Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12,2019
UB Document No.: 2584305v6
                                                                       ExhibitEXHIBIT
                                                                               A       A
                                                     - 51 -
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                   63 of55Page
                                                                         88of 8863 of 88
SECTION 55. ATTORNEY'S FEES

        If Landlord or Tenant is required to enforce this Lease, then the non-prevailing party
must pay to the prevailing party the prevailing party's arbitration costs (if any), court costs and
reasonable attorney's fees. This provision applies to court costs and attorney's fees incurred in
any trial and appellate courts.

SECTION 56.              OFAC WARRANTY

        Each party represents and warrants to the other party that the representing party(a)is not
acting, directly or indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the U.S. Treasury Department as a terrorist, "Specially Designated
National and Blocked Person," or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control, and (b)is not engaged in this lease transaction, directly or indirectly, on
behalf of, or instigating or facilitating this lease transaction, directly or indirectly, on behalf of
any such person, group, entity or nation. The breaching party must defend, indemnify, and hold
harmless the other party from and against all claims, damages, losses, risks, liabilities, and
expenses (including reasonable attorney's fees and costs) arising from or related to any breach
ofthe forgoing representation.

SECTION 57.              PDF/COUNTERPART SIGNATURE

        This Lease may be executed in multiple counterparts, each of which shall constitute an
original and all of which taken together shall constitute one and same agreement binding upon
the parties, notwithstanding that all the parties are not signatories to the same counterpart. In
order to facilitate the finalization of this Lease, the parties agree that signatures transmitted by
facsimile machine or signatures transmitted via e-mail in a "PDF" format may be used in place
of original signatures on this Lease. Each party intends to be bound by such party's facsimile or
"PDF" format signature on this Lease, is aware that the other parties are relying on such party's
facsimile or "PDF" format signature, and hereby waives any defenses to the enforcement of this
Lease based upon the form of signature. Promptly following any facsimile transmittal or e-mail
transmittal of"PDF" format signatures, the parties shall deliver to the other parties the original
executed Lease by reputable overnight courier to the notice addresses listed herein (it being
agreed and understood that the delivery of such original shall not be a condition to the binding
nature of the facsimile or electronic copy of the document provided such document is received
by the parties).


                    [REMAINDER OFPAGEINTEIVT1ONALLYLEFTBLANK]



Store # 2545, University Center, Anchorage, Alaska
EXECUTION VERSION: July 12, 2019
UB Document No.: 2584305v6
                                                                        ExhibitEXHIBIT
                                                                                A       A
                                                     - 52 -
            Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                    64 of56Page
                                                                          88of 8864 of 88
                                                            ExhibitEXHIBIT
                                                                    A      A
                                                        Page 60Page 65 of 88
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 65 of 88of 88
                                                                      EXHIBIT A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 66 of 88   Page 66 of 88
                                                                                                                                                                 •••••1••••••
                                                                                                                                                                 11•111121•11•MIMID
                                                                                                                                                                                                                  mosewarszam
                                                                                                                                                                                                                  iS01010.011,1




                                                                                                                                                         Niel   [JULIO ets

                                                                                                                 PIES4
                                                                                                                     14,,,S,                             424.4.:Anita2;41.411MAT      •   .   •




                                                                                     i-a ly:Fpca
                                                                                                                                                                 110•1416/MINPFEIM




                                                                               za2ed '
                                                                                                                                                 .
                                                                                                                                                 142,5
                                                                                                                                                                                                  6t2i.24:2:Fd!".iteir.D
                                                                                                                   Faao witKAMI*041




                                                                                                   University Center Mall: JoAnn Fabrics   MINIMAL REVEALS EIFS OPTION
                                                                                                   Abell.MO                                                                                         NORTH                         '    ii
                                                                                                                                                                                                                      &&&&&•t C•t1.1




Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 67 of 88
                                                               Page 67 of 88
                                                                 EXHIBIT A
                          Exhibit D-1

               Tenant's Anchorage Signage Plans.




                                                                    0




                                                               MINIMAL REVEALS E1FS OPTION




                        Exhibit D-1,Page 1                   Exhibit A
                                                                   EXHIBIT A
                                                        Page   Page 68 of 88
                                                              66
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 68 of 88 of 88
                                     Exhibit E

                       The Project Coordination Guidelines


                               JOANN
                                  Real Estate Process

Jo-Ann Stores, LLC, an Ohio limited liability company ("JAS") is a party to that certain
lease agreement by and between Furniture Enterprises of Alaska, Inc.., an Alaska
corporation ("Landlord"), dated                   , 2019 (the "Lease). Capitalized and
defined terms used in this Exhibit E shall have the same meanings as those ascribed to
them in the Lease, unless the context clearly dictates otherwise.
Administrative Requirements — Addressed in Sections 010000,011000,012000, and
013000 on SP101 of FY18 Construction Documents. Forms attached to this document.

Document Review/Delivery Requirements — Addressed in Sections 10 and 2(f) of the
Lease. This includes requirements for the Notice of Delivery.

Availability of Inspections — Buildings must be available for inspection by JAS prior to
the execution of the Lease and at any point during Landlord's construction or turnover
process.

Closeout procedures — Addressed in Section 4 of General Project Guidelines on cover
sheet of Prototype and/or Construction Documents. These procedures are also
addressed on Section 017000 on SP102 of FY18 Construction Documents.

Approved Vendors — All Turnkey Projects are required to follow this list for fixtures and
equipment. Shell Projects to the extent of the scope listed on Exhibit C are required to
follow this list. National Account Venders are listed in Required Vender List on cover
sheet of FY18 Prototype and/or Construction Documents and on Attachment E —3.

Submittals — Addressed in Section 013000 on SP101 of FY18 Construction
Documents.

Milestones — Addressed in Section 2 of General Project Guidelines on cover sheet of
Prototype and/or Construction Documents.

Turnover Criteria - Addressed in Section 3 of General Project Guidelines on cover sheet
of Prototype and/or Construction Documents.

Changes to Project Scope — All changes to the responsibilities set forth in Exhibit C
(project scope attached to the Lease) must be presented in writing and approved by
 JAS in advance. Any changes made outside of JAS approval will become the

                                      Exhibit E,Page 1                ExhibitEXHIBIT
                                                                              A        A
          Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                  69 of67Page
                                                                        88of 88 69 of 88
responsibility of the Landlord.

Definitions — See Section 2 of the Lease.

Site work — Addressed in Section 3 of General Project Guidelines on cover sheet of
Prototype and/or Construction Documents.

Architectural — Addressed in Prototype Block Plans, Prototype Construction Documents
and Prototype Elevations available on JAS Portal Sites and attached to the Lease.

Plumbing —Addressed in Sections 150100, 150500, 152500, and 102800 on SP104
and 154100, 154400, 154600 and 154900 on SP105 of FY18 Prototype Construction
Documents.

Fire Sprinkler — Addressed in Note 3 on P101of FY18 Prototype Construction
Documents. Fire sprinkler requirements are coordinated with the local fire marshal or
the authority having jurisdiction.

HVAC — Addressed in Section 156000, 158000, 159000, 159500, 159700, and 159900
on SP105 of FY18 Prototype Prototype and/or Construction Documents.

Electrical Systems
   • Fire Alarm System — Addressed in E401 Prototype Construction Documents
       available on JAS Portal Sites and attached to the Lease.

  • Burglar Alarm System — Addressed in E402 Prototype Construction Documents
    available on JAS Portal Sites and attached to the Lease.

  • Electrical System — Addressed in E100 — E700 Prototype Construction
    Documents available on JAS Portal Sites and attached to the Lease.

Roof — Addressed in Section 075000,077100, and 077200 on SP103 of FY18
Prototype Construction Documents.

Slab — Addressed in Section 033000 on SP102 and 096500 on SP104 of FY18
Prototype Construction Documents and also addressed in Sections 2 and 18 of the
Lease.

Utilities — Addressed in Section 169000 on SP107 of FY18 Prototype and/or
Construction Documents. In addition, timing for broadband, telephone service and
other communication utilities are set forth in section 10(b)of the Lease.

Temporary Construction and Utilities — Addressed in Section 013000 on SP101 of
FY18 Prototype Construction Documents.

                                     Exhibit E,Page 2                ExhibitEXHIBIT
                                                                             A       A
         Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                 70 of68Page
                                                                       88of 8870 of 88
                                     Attachment E-1




litroperAWformatititni(   dlo"TaDeire     )
  Landlord

    Name                                                      Name
  Address                                                     Office
                                                                Fax
                                                              Mobile
   Phone                                                      Email

    JAS Construction Manager                       Property Manager
              Name Brent Schrock                               Name
              Office (330)463-8644                             Office
                Fax                                              Fax
             Mobile                                           Mobile
              Email BrentSchrockeioann.com                     Email

Legal Notice Address

              Name

              Office




ISMGo:astructiouircifonnatton,                             —ityp
                                                   satcuctton  —faCboose
  General Contractor                               Project Manager:
               Name                                           Name
             Address                                          Office
                                                                Fax
                                                              Mobile
              Office                                          Email

Site Superintendent                                        Architect: (ofrecord)
              Name                                             Name
              Site #                                           Office
                Fax                                              Fax
              Mobile                                          Mobile
              Email                                            Emalffirent




                                        Exhibit E,Page 4    ExhibitEXHIBIT
                                                                    A       A
                                                        71 of70
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page   Page
                                                              88of 8871 of 88
                                                          Attachment E-2



                                                                      AN
             CONSTRUCTION STATUS REPORT - LANDLORD SHELL
FIROSECLIBREORMAT1ON'
                      7ia5
                         .-SgSTORESt                                                                                ItSVitaDATEi

                                                                                             irtSCHEDULEDC0MP1ETION'OATE:14
Ititn%V.4.41tgrali8TORE,COCATION
              Shapping Center Nanny:
                             Address:
                             Address.
                    City I State / EIP:

litttiKsi-W4GENERAUCCINTRACTUR.
                     Company Name
                             Address
                      City!State I EIS
                 BIM Superintendent:
        Site Superintendent MoblinS:                                  Emelt:
                    Project Manager
           Project Manager Mobile it:                                 Email:   I


aCtIEDINEICOMPAANC.
                                            Comments:
                       ,NSITEWORW:



                                            Comments:
Ig42W,.           UTILITIESqROUGH
  GAS.MICA U.{       Ear.V.H. 1 ktividInt




Isa-orgmfgAirriartEv;.mersts1                           Meter tea                            Utility Company
                                              ELECMIC
                                                WATER
                                                  GAS

                                            Comments:
 BUILDtNG.SHE1jyPR0GREBBThIS
No.,
 -WitAtcset 1, 1




E LANDLORD SHELVFtEQUIREMENTS Demolition                  0%        Sewer Stub-Ups                0%      Façade/EWE                             0%
                              Demising Walls              0%        Sprinkler Heads Up            0%      Front Slider Door                      0%
                              Gas Semite                  0%        RTU Curbs                     0%      Espese Doom and Hardware               0%
                              Elactle Senate              0%        ETU Structrual Support        0%      OVH Door                               0%
                              Water Service               0%        Floor Plopped & Level         0%      Exterior Painting                      0%
                             Telephone SenrIce            0%        Sheeted'Rrdshed               0%      Parkin Lot and Shidn0                  0%

                                            Comments:                                                          Overall Construction Completion   0%




                                                                        Pant




                                                           Exhibit E,Page 7
                                                                      ExhibitEXHIBIT
                                                                              A        A
                                                                 Page
          Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 72 of73Page
                                                                        88of 88 72 of 88
EA14011ORD11ASIIES;
                                    Comments:
 47-20.ar&V-1,4T4MIt' SITEITORK,-
                               :



                                    Comments-
         'BUILDING EXTERIOR:



                                    Comments'
1.-mrlir'WeAwsimottio.uomoR:


KATIONALIWOINIAVENDORIISSUES!"'                                    _
                                    Commonest
             PURCHASE:ORDERS:



                                    Comments:
                      DELIVERY:



                                    Comments:
                  INSTALLATION'



                                    Comments:
                .0.Z.VALEIATION:




IKSREMINSI                                                             m71111ffelM
                                                                        .
                                    Comments:
             .4:410 L:COMMENTSi




 LANDLORD OR GC IS REQUIRED TO SUBMIT REPORT AND 8-10 PROGRESS PHOTOS TO JOANN
   EVERY MONDAY BY 12:00 PM EST,(NOON)VIA AN EMAIL TO THE JOANN CONSTRUCTION
                                PROJECT MANAGER




                                                      Paw Z




                                                Exhibit E,Page 8   ExhibitEXHIBIT
                                                                           A       A
        Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                               73 of74Page
                                                                     88of 8873 of 88
                                      Attachment E-3



               JoAnn Stores National Account Vendor List
 03/05/2019
 FIRE ALARM/BURGLAR ALARM                      ELECTRICAL &IIGHTING
 IVERIFY,(aka TRANS ALARM)                     H. LEFF ELECTRIC CO.
 500 EAST TRAVELERS TRAIL                      4700 SPRING STREET
 BURNSVILLE, MN 55337                          CLEVELAND,OH 44131
 GREG VANDEWEEL 440-725-6872                   MARK SABATINO
 Greg.VanDeweel@iverifv.us                     msabatino@leffelectric.com (216)452-4886
 KAY STRATING(MAIN CONTACT)                    Vendor #- 154217
 952-227-5326
 kay.strating@iverify.us                       ENERGY MANAGEMENT
 JENNIFER BROWN                                ROTH BROTHERS
 952-227-5945                                  3847 CRUM ROAD
 Jennifer.Brown@iverifysecurity.com            YOUNGSTOWN,OH 44515-0209
 Vendor #-302854                               BEN RIVERA
                                               800-872-7684
 AUTOMATIC SLIDING DOORS                       ben.rivera@sodexo.com
 ASSA ABLOY ENTRANCE SYSTEMS                   Vendor U - 101056
 300 HORIZON CENTER,SUITE 302
 HAMILTON, NJ 08691                            FIRE EXTINGUISHER COMMISSIONING
 PAM HOMYAK                                    COMMERCIAL FIRE
 609-249-9502                                  2465 ST. JOHN BLUFF RD.S
 Pam.Homvak@assaablov.com                      JACKSONVILLE, FL 32246
 Vendor # - 211421                             SAMANTHA ABRAMSON
                                               800-241-1277 ext 142
 DOCK DOORS/EQUIPMENT                          JoAnn@commercialfire.com
 CORNELL STOREFRONT SYSTEMS                    Vendor #- 301835
 140 MAFFETT ST.#2
 WILKES -BARRE,PA 18705                        All HVAC Equipment
 KRISTA BONAVINA (Main Contact)                GARDINER
 kbonavinaecomellstorefronts.com               31200 BAINBRIDGE RD.
 Office: 800-882-6773 ext. 620                 P.O. BOX 39280
 Mobile: 570-991-1962                          SOLON,OH 44139
 Vendor# -                                     Sharon Dorn 440-248-3400 EXT 1490
                                               5Dorn@wheardiner.com
 DOORS & FRAMES & HARDWARE                     Vendor #-154102+ 215301
 D.H. PACE DOOR SERVICES
 218 E. 11T"AVENUE                              MILLWORK PACKAGE & WINDOW SILLS
 NORTH KANSAS CITY, MO 64116                   (PURCHASED BY JOANN STORES, RECEIVED
 MAIN: PAUL SENNE(417-831-5585 X 5102)          AND INSTALLED BV GC.)
 ADAM WEST 417-873-1860                         ACCEL GROUP
 JASPdhoace.com                                 Order through: JOANN STORES,INC
 Vendor#- 296276                                CHRIS TIMKO (Main Contact)
                                                330-336-0317 ext 2126
 ELECTRICAL POWER WALL                          chrisBTPaccelgro.com
 Eaton Corp. ao H. LEFF ELECTRIC CO.            APRIL KEYSER
 4700 SPRING STREET                             330-336-0317 ext 3408
 CLEVELAND,OH 44131                             Vendor #- 214249
 MARK SABATINO
 msabatino@leffelectric.com (216)452-4886
 Vendor #- 154217




                                      Exhibit E,Page 9      ExhibitEXHIBIT
                                                                    A       A
                                                        74 of75
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page   Page
                                                              88of 8874 of 88
                JoAnn Stores National Account Vendor List
 03/05/2019
 FRP MATERIAL AND VESTIBULE CARPET              EAMII
  Haines, Jones & Cadbury(WC)                   THE SHERWIN WILLIAMS CO
 2706 SE OTIS CORLEY DR. STE 6                  10740-C BROADWAY AVE>
  BENTONVILLE, AR 72712                         GARFIELD HEIGHTS,OH 44125
 CULLEN DAVIES(Main Contact)                    CHUCK JENNISON (216-554-5737)
 cullen.davies@hjcinc.com                       charles.iennison@sherwin.com
 ARONETTE TEICHMANN                             ACCT.442196-5387-0
 aronette.teichmann@hjcinc.com                  Vendor 41- 130659
  Berry Jones (Acct Rep)
  berry.jones@hjcinc.com                        LOW VOLTAGE WIRING
 (479)657-0820                                  BAILIWICK
 Vendor fS -315898                              7630 COMMERCE WAY
                                                EDEN PRAIRIE, MN 55344
 COMPACTOR & BALER                              NICK HEGEL
 PTR Baler & Compactor                          651-338-4842
 2207 E. Ontario St.                            nhegel@bailiwick.com
 Philadelphia, PA 19134
 STEVE GIBBONS — Account Manager
 Office 215-253-2215, cell 215-668-1679
 SGibbonsePTRCo.com
 ROSALYN CASTRO
 800-523-3654 ext- 2230
 Joannfabric@p1rco.com
 Vendor #-318473.

 SIGNAGE
 (for reference only)
  APEX SIGN GROUP(SOUTWEST SIGN GROUP)
 2570 Boulevard of Generals,Suite 225
  Norristown, PA 19403
  BUCE HOWAT
 484-682-3675
 JAS@apexsiengroup.com
  Heather Moore
 610-209-2306
 JASPapexsieneroup.com
  Vendor 41-317206

 FLOORING — POLISHED CONCRETE
 CPR, Inc.
 2064 HWY 116 GARYVILLE ,TN 37714
 Brent Sabino(Main Contact)
 865-630-1137
 bsabino@corconcrete.com




                                      Exhibit E,Page 10     ExhibitEXHIBIT
                                                                    A        A
Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                        75 of76Page
                                                              88of 88 75 of 88
                                            Exhibit G

           Form of Subordination, Non-Disturbance and Attornment Agreement

When recorded, return to:
Jo-Ann Stores, LLC
Attn: Wendy Blasick, Paralegal
5555 Darrow Road
Hudson, OH 44236

This instrument was prepared by:

Robert D.Icsman
Jo-Ann Stores, LLC
5555 Darrow Road
Hudson, OH 44236



                                                             SPACE ABOVE THIS LINE FOR RECORDER'S USE
     SUBORDINATION,NON-DISTURBANCE AND A'FFORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attomment Agreement (the "Agreement") is made as
of                         , 20    by [LENDER]("Lender"), [LANDLORD]("Landlord"),
and Jo-Ann Stores,LLC,an Ohio limited liability company("Tenant").

Reference is made to a loan (the "Mortgage")from Lender to Landlord, dated
                         ,and recorded on                     ,as instrument number
                         ,in                                             County,[State].

Reference is made to a lease dated                                        [and all subsequent
amendments and modifications] by and between Tenant and Landlord (the "Lease") of certain
premises situated within the property known as [Shopping Center] located in Anchorage, Alaska,
and as legally described on Exhibit A attached hereto and incorporated by reference herein and
covered by said Mortgage. ,

For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and in consideration ofthe mutual promises contained herein,the parties agree as
follows:

            1. Lender consents to the Lease and the provisions thereof.

           2. Subject to the terms hereof, the Lease is and will be subject and subordinate at all
 times to the lien of the Mortgage and to all renewals and extensions of the Mortgage
("Amendments")to the full extent of all amounts secured thereby and interest thereon, provided
 that such Amendments do not expand Tenant's obligations or limit Tenant's rights under the
                                                                       Exhibit A
                                          Exhibit G,Page 1        Page 79 of EXHIBIT
                                                                             88       A
                                                                          Page 76 of 88
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 76 of 88
Lease(except as agreed to in this Agreement).

           3. If the holder of the Mortgage, or any person claiming under the holder (whether
by a foreclosure, deed in lieu of foreclosure, or otherwise), succeeds to the interest of Landlord
in the Lease, then Tenant will recognize and attom to the holder, or such other person, as its
landlord under the Lease.

           4. In the event of foreclosure or other right asserted under the Mortgage by the
holder thereof, the Lease and all of the rights of Tenant thereunder will continue in full force and
effect and will not be terminated or disturbed (whether by a foreclosure, deed in lieu of
foreclosure, or otherwise), except in the case of a material default by Tenant under the Lease
continuing after notice to Tenant and beyond any applicable notice and cure period, and
otherwise in accordance with the Lease. Tenant will not be subject to any pre-foreclosure
remedies asserted under the Mortgage or related loan documents. Lender will not name or join
Tenant as a defendant in any exercise of Lender's rights and remedies arising upon a default
under the Mortgage, unless applicable law requires Tenant to be made a party as a condition to
proceeding against Landlord or prosecuting such rights and remedies. In the latter case, Lender
may join Tenant as a defendant in the action only for such purpose and not to terminate the Lease
or otherwise adversely affect Tenant's rights under the Lease or this Agreement.

           5. If Lender succeeds to the interest of Landlord under the Lease, Tenant will have
the same rights and remedies against Lender for any default under the Lease, but Lender will not
be:

       (a)     liable for any act or omission of any prior landlord (including Landlord)
               under the Lease, except for non-monetary defaults of a continuing nature
               of which Lender has received notice, and latent or patent defects in
               construction to the same extent that any prior landlord would be liable, but
               nothing herein will limit Lender's maintenance and repair obligations in
               its capacity as landlord under the Lease;

      (b)     subject to any off-sets or abatements against rent that Tenant may have
               against any prior landlord (including Landlord) under the Lease, except
              (1)for those which, as ofthe date offoreclosure, were already commenced
              or notice of their commencement was sent;(2) for the exercise of rights
              set forth in the Lease; and (3) for those relating to continuing defaults
               identified in subsection(a)above. Nothing in this sub-section is deemed to
               exclude Lender from responsibility for repairs and maintenance
               obligations in its capacity as landlord under the Lease from and after the
               date Lender takes title to the Premises, whether or not the need for such
               repairs or maintenance accrued before or after such date;

      (c)      bound by any Fixed Minimum Rent that Tenant might have paid for more
               than the current month to any prior landlord (including Landlord), except
               as expressly required under the Lease or actually received by Lender;


                                                                      ExhibitEXHIBIT
                                                                              A       A
                                  Exhibit G,Page 2
          Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                  77 of80Page
                                                                        88of 8877 of 88
        (d)     bound by any payment of rents, additional rents or other sums which
                Tenant may have paid more than one month in advance to Landlord or any
                prior landlord unless(1) such sums are actually received by Lender or (2)
                such prepayment was approved by Lender; and

       (e)      bound by any amendment or modification to the Lease that shortens the
                term of the Lease or reduces the rent owed thereunder without the prior
                consent of Lender, and if Lender does not respond to a request within 15
                days, then consent will be deemed given by Lender; Landlord is
                responsible for securing all consents required by Lender.

             6. In the event of any casualty or condemnation (eminent domain), Lender must
 permit the insurance proceeds or the condemnation award, as the case may be, to be used for any
 restoration and repair as required by the Lease.

           7. Except as provided herein, this Agreement does not constitute a waiver by Lender
of any of its rights under the Mortgage or related documents, and the Mortgage and any related
documents remain in full force and effect and will be complied with in all respects by Landlord.

             8. No modification, amendment, waiver or release of any provision of this
 Agreement or ofany right, obligation, claim or cause of action arising hereunder will be valid or
 effective unless in writing and signed by the parties.

            9. Nothing herein will amend, waive or rescind any provision or condition of the
 Lease, or relieve the Landlord from any ofits obligations under the Lease.

             10. Tenant will provide a courtesy copy concurrently to Lender of any notice of
 default (or breach) from Tenant to Landlord that would allow Tenant to terminate the Lease.
 Lender will have the same time allowed to the Landlord, after Landlord's receipt of notice, to
 cure the default giving rise to the termination. The opportunity to cure granted to Lender will be
 available to Lender only to the extent such opportunity to cure is available to Landlord under the
 Lease, and such cure period afforded to Lender will run concurrently with the cure period
 available to Landlord. Notwithstanding the foregoing, Lender will have no obligation to cure any
 default by Landlord except if Lender succeeds to title ofthe property.

           11. Any notices from one party to the other must be in writing and sent via courier
(e.g., UPS,Federal Express) or by certified U.S. mail to the following addresses:

                       ifto Tenant:           Jo-Ann Stores, LLC
                                              Attn: Vice President, Real Estate
                                              5555 Darrow Road
                                              Hudson,OH 44236

                       With a copy to:        Jo-Ann Stores, LLC
                                              Attn: Senior Legal Counsel
                                              5555 Darrow Road

                                                                       ExhibitEXHIBIT
                                                                               A       A
                                   Exhibit G,Page 3
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page
                                                                   78 of81Page
                                                                         88of 8878 of 88
                                             Hudson, OH 44236

                      ifto Lender:          [LENDER]

                      with a copy:

           12. Landlord represents and warrants to Tenant that all prior mortgages and deeds of
trust encumbering the Premises demised under the Lease have been satisfied or will be satisfied
with the proceeds ofthe Mortgage.

            13. This Agreement inures to and binds the successors and assigns of the respective
parties.

           14. This Agreement is not effective against Tenant unless and until Tenant has
received an original ofthis Agreement signed by all parties.

            15. This Agreement will be deemed to be a contract entered into under the laws of
[State] and will in all respects be governed, construed, applied and enforced in accordance with
 the laws of[State].

            16. This Agreement may be signed in multiple counterparts, each of which shall
constitute an original and all of which taken together constitute one and same agreement.



                     [The remainder ofthis page is intentionally left blank]




                                                                       ExhibitEXHIBIT
                                                                               A       A
                                   Exhibit G,Page 4                79 of82
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page   Page
                                                                         88of 8879 of 88
Lender's Acknowledgment

STATE OF
                               )SS
COUNTY OF


        BEFORE ME, a Notary Public in and for said County and State, personally appeared
                                             , a[n]
by                                                 its                              , who
acknowledged that he/she did sign the foregoing instrument on behalf of said corporation and
that the same is his/her free act and deed personally and as such officer.

      IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
                          ,this    day of               ,20 .



                                                                NOTARY PUBLIC




Landlord's Acknowledgment

STATE OF
                               )SS
COUNTY OF

        BEFORE ME, a Notary Public in and for said County and State, personally appeared
                                             ,a[n]
by                                                 its                              , who
acknowledged that he/she did sign the foregoing instrument on behalf of said corporation and
that the same is his/her free act and deed personally and as such officer.

       IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
                           this     day of               ,20 .



                                                                 NOTARY PUBLIC




                                                                     ExhibitEXHIBIT
                                                                             A      A
                                 Exhibit G,Page 6               Page  84Page 80 of 88
         Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 80 of 88of 88
                                                 Exhibit H

                                     Form of Estoppel Certificate

To:                                                          ,together with its successors and assigns

Shopping Center:                    located in Anchorage, Alaska

Landlord:

Tenant:                   Jo-Ann Stores, LLC,an Ohio limited liability company

Lease:                    Lease by and between Landlord and Tenant dated                           20_
                         (the "Original Lease"), as modified by (the "Lease")(together, the "Lease)[two]
                         (collectively, the "Lease")[three or more]

Tenant represents that, as of the date hereof:

1. The Lease constitutes the entire written agreement between Tenant and Landlord and has not been
   modified or amended,except as indicated herein.

2. The Lease is in full force and effect. The term commenced on                        and expires on
                      . [Tenant has     ()5-year options to renew the term thereof.] [Tenant has one
   5-year option to renew remaining] [Tenant has no options to renew the term ofthe Lease.]

3. Tenant has taken possession of the premises demised under the Lease (the "Premises") and is
   occupying the Premises.

4. To the undersigned's actual knowledge, without inquiry or investigation, the Landlord is not currently
   in default under the Lease, except as follows:                                   ,and Tenant reserves
   all rights and remedies with regard to the aforementioned issues [.] [; provided, however, that
   common area, tax and insurance reconciliation(s) have not been received from Landlord for the
   following years: [Insert Years]]. With regard to any and all common area, tax and insurance
   expenses, Tenant specifically reserves all rights and remedies with respect to any overpayments
   which may be discovered subsequent to the date of this Estoppel Certificate regardless of the year in
   which the overpayment occurred, including but not limited to the right to seek reimbursement or
   offset for any overpayments. [In addition, Tenant specifically advises that it is auditing Landlord's
   common area, tax and insurance expenses; to date, there have been no findings, but the audit is still
   open, and Tenant reserves any and all rights and remedies with respect thereto.]

      Furthermore, Tenant has not inspected the Shopping Center, including the common areas, to verify
      that Landlord is in compliance with its obligations with respect thereto, and Tenant hereby reserves
      all rights regarding the same.

5. The monthly Fixed Minimum Rent payable under the Lease is $[                     1 and has not been
   prepaid by more than one month. [Tenant is not paying fixed monthly rent. Rather, Tenant is paying
   Substitute Rent, as defined in the Lease. The monthly Substitute Rent varies each month according to
   store sales. Substitute Rent has not been prepaid.]



                                                                        ExhibitEXHIBIT
                                                                                A        A
             Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 PagePage
                                                                    81 of87Page
                                                                          88of 88 81 of 88
6. No security deposit has been made in connection with the Lease.

7. Tenant does not have any option or preferential right to purchase all or any part of the Shopping
   Center.

8. The address for notices to be sent to Tenant is as follows:

                         Jo-Ann Stores, LLC
                         Attn: National Director ofReal Estate
                         5555 Darrow Road
                         Hudson, OH 44236

                         with a copy to:

                         Jo-Ann Stores, LLC
                         Attn: Senior Legal Counsel
                         5555 Darrow Road
                         Hudson, OH 44236

9. Nothing contained herein will: (a) amend, modify, waive or rescind any of the terms, conditions,
   covenants or obligations of the Lease;(b) waive or estop Tenant's right to declare a default based on
   facts of which the undersigned does not have actual knowledge, without inquiry or investigation;(c)
   waive or estop Tenant's right to claim any offset, claim or counterclaim resulting from an audit of
   Landlord's business records or public records; (d) waive or estop any claims, defenses, rights or
   remedies of Tenant; or(e)relieve the Landlord from any of its obligations under the Lease.

10. Tenant's statements exclude certification as to any matter that may be disclosed by audit, inspection,
    or examination of Landlord's records or public records relating to charges and monetary items under
    the Lease.

11. If there is any conflict between this certificate and the Lease, the Lease shall control.

12. Tenant acknowledges that you are relying upon this Estoppel Certificate and the accuracy of the
    information contained herein. Nevertheless, Tenant will not be liable to any party for damages of any
    kind whatsoever(whether direct, indirect, special, consequential or any other type)resulting from any
    statement in this certificate.

13. The undersigned representative of Tenant is duly authorized to execute this instrument on behalf of
    Tenant.

Dated:                   ,2019
                                                       JO-ANN STORES,LLC


                                                       By:

                                                       Name:

                                                       Title:


#XXXX City, State                                                      ExhibitEXHIBIT
                                                                               A       A
                                  Exhibit H,Page 2
           Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page Page  Page
                                                                   82 of88
                                                                        88 of 8882 of 88
Jennifer Coughlin

From:                               David Geibel <david.geibel@joann.com>
Sent:                               Friday, November 01, 2019 8:48 AM
To:                                 Jolene Anderson; David Cavitt; Royal Field
Cc:                                 Nicole Sluser; Steve Maher; Jamie Wagner; Melissa Smith; Brandon Adams
Subject:                            JOANN Stores Shell Site Visit 11/29/19


CAUTION:[WARNING]This is an external email, please use caution and verify the sender is correct. Do not open any links or
attachments that you find suspicious in nature.


Dave, Jolene, and Royce,

It was a pleasure meeting all of you on Tuesday. We are excited to be coming to this new location. The space looks
great.

Here are our notes from the site visit. We will prepare a conditional acceptance letter noting just the few items that you
will be completing. Once we have confirmation the items have been completed an unconditional letter will be issued.

Thank you




Anchorage, AK — Landlord shell turnover notes 11/29/19




Items listed below were discussed / addressed during the walk through that was attended by Joann, MJM, building
owner and their GC (following order of Matrix):




1.9      Roof inspection information was provided to David; no further action needed. Later during the roof walk,
standing water was noted in a number of locations due to clogged drains. Landlord to remove leaves/debris from roof
and drains and will unclog drains




1.14    Sanitary being utilized had been scoped and found to be clear




2.10     Plywood phone board is installed and grounded; with 25 pairs and 2" conduit.




2.13     Sprinkler system is installed as expected; including dedicated flow and tamper alarm.



                                                                1            Exhibit B
                                                                                 EXHIBIT A
                                                                          Page  1 of 3
                                                                              Page 83 of 88
               Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 83 of 88
3.5      Parking resealing and striping beyond the scope of this project will take place in the Spring.




3.11     Dumpster bollards are installed and do not have sleeves. Approved




3.13     Bollards adjacent to sidewalk at the loading area will require sleeves(two total). Landlord to install




4.11    Landlord to remove the bumpers and seals on the overhead door intended for the compactor. Landlord will
remove the overhead door later(landlord scope)to maintain a secure building. Joann GC will coordinate removal with
Landlord when GC infills the opening and adds the compactor door. Landlord will remove and retain the door for future
use.




4.16     All exit doors appear to have the correct hardware




5.1      Conflict between matrix and landlord construction plans — the demising wall is noted to be paint ready but the
plans call for paint ready to stop at the offices. The compromise is for landlord GC is to provide paint ready demising
wall to ceiling height in Break, Office, etc. There was a gap in the instructions in the matrix, shell CD's and TI cd;s
regarding the finish expectations in the exterior wall of stock room. Plywood is being installed.




5.2     Sprinkler lines are held above 14' with the exception of the FDC pipe running along the exterior wall. It is being
scheduled and moved above 14' by LLD




6.3    RTU framing supports and curbs are installed as required. There are seven penetrations in total including a
plumbing vent stack that can be utilized.




7.1     The matrix took precedence over plan comments and the leave-outs were not provided. Now to be part of
Joann scope




7.4      FDC line is too low and is being relocated.




7.7     All monitoring is installed. Note — the fire riser is designed to be visible to the sales floor which will not work in
the current plan design. A wall enclosing the entire riser will need to be installed under the Joann work scope.

                                                                                  EXHIBIT   A
                                                               2             Exhibit B
                                                                          PagePage 3
               Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 84 of 88 2 of
                                                                                     84 of 88
 8.5     Wall packs are installed as noted in the matrix; notes on plans require Joann GC to connect to run power and
 confirm the lights are operational.




8.8       5/8" FRT plywood is installed behind the sign and a j-box provided




 Additional notes during walk-through:




      •   The floor was flat, filled and sanded; a very good final product.
      •   All plumbing should be tied to the riser located where the restrooms are designed. This is picked up in the
          plumbing drawings but could be noted during pre-con call.
      •   Keys are with the shell GC; Jolene or Mike who is the property manager can assist in transferring these to the TI
          GC.
      •   David described the technology to be designed in this store
      •   Reviewed the issue with the scope of gyp bd at length before the decision was made to compromise.
      •   No monument sign is being installed.
      •   We toured the roof,found standing water but all else was in order.




David Geibel
Manager, Construction and Store Facilities I I ri
330.463.8637




 CONFIDENTIALITY/EMAIL NOTICE: The material in this transmission contains
 confidential and privileged information intended only for the addressee.
 If you are not the intended recipient, please be advised that you have
 received this material in error and that any forwarding, copying, printing,
 distribution, use or disclosure of the material is strictly prohibited.
 If you have received this material in error, please (i) do not read it,
(ii) reply to the sender that you received the message in error, and
(iii) erase or destroy the material. Emails are not secure and can be
 intercepted, amended,lost or destroyed, or contain viruses. You are deemed
to have accepted these risks if you communicate with us by email. Thank you.




                                                              3
                                                                                                             EXHIBIT A
                                                                                                        Exhibit B
                Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 85                           of 88 3 of 3
                                                                                                     Page
                                                                                                          Page 85 of 88
                                                                                       5555 Darrow Road
                                                                                       Hudson, OH 11236
                                                                                      Ph:(330)463-3411
                                                                                      Fax (330)463-6660


Via: Fed-Ex                                                   November 18, 2019


Furniture Enterprises of Alaska, Inc.
Attn: Jolene Anderson
940 East 38th Avenue
Anchorage, AK 99503

 Re: Lease dated August 08,2019 between Furniture Enterprises of Alaska, Inc.("Landlord")
and Jo-Aim Stores, LLC ("Tenant")-Store #2545 University Center, Anchorage, AK.

Dear Landlord:

Please be advised that no agent or non-employee representative of Tenant has the authority to accept
delivery of the Premises(as defined in the Lease). Only direct employees of Tenant(or its corporate
affiliate) with a title of Director or above can accept delivery, which acceptance must be in writing.
Any purported acceptance by a non-authorized person or that is not in writing prior to this letter is
hereby disavowed.

Notwithstanding anything to the contrary in the Lease, the Estimated Delivery Date as indicated in
the Lease was 11/04/2019. Tenant hereby conditionally accepts delivery ofthe Premises on that date
pending completion of any punch list items that are the Landlord's responsibility noted on the
turnover walk-thru notes and report from 10/29/2019.(Copy attached.)

Nothing in this letter shall waive any ofTenant's rights under the Lease, at law or in equity. Tenant
shall continue to occupy the Premises and perform Tenant's Work pursuant to its right to do so under
the Lease.

Sincerely,
Jo-Ann Stores,LLC



Craig Edge,
Vice President, Store Development & Facilities




cc:    Kevin Beegle, Tim Chapman,Bryan Evans, Chris Ciancio, Real Estate Accounting




                                                                  ExhibitEXHIBIT
                                                                          C        A
      Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 86Page Page
                                                                 of 881 of 386 of 88
                                             \o
Anchorage, AK — Landlord shell turnover notes tt/29/19

Items listed below were discussed / addressed during the walk through that was attended by Joann,
MJM, building owner and their GC (following order of Matrix):

1.9       Roof inspection information was provided to David; no further action needed. Later during
the roof walk, standing water was noted in a number of locations due to clogged drains. Landlord to
remove leaves/debris from roof and drains and will unclog drains

1.14      Sanitary being utilized had been scoped and found to be clear

2.10      Plywood phone board is installed and grounded; with 25 pairs and 2" conduit.

2.13      Sprinkler system is installed as expected; including dedicated flow and tamper alarm.

3.5       Parking resealing and striping beyond the scope of this project will take place in the Spring.

3.11      Dumpster bollards are installed and do not have sleeves. Approved

3.13      Bollards adjacent to sidewalk at the loading area will require sleeves(two total). Landlord to
install

4.11      Landlord to remove the bumpers and seals on the overhead door intended for the
compactor. Landlord will remove the overhead door later (landlord scope)to maintain a secure
building. Joann GC will coordinate removal with Landlord when GC infills the opening and adds the
compactor door. Landlord will remove and retain the door for future use.

4.16      All exit doors appear to have the correct hardware

5.1       Conflict between matrix and landlord construction plans —the demising wall is noted to be
paint ready but the plans call for paint ready to stop at the offices. The compromise is for landlord GC
is to provide paint ready demising wall to ceiling height in Break, Office, etc. There was a gap in the
instructions in the matrix, shell CD's and TI cd;s regarding the finish expectations in the exterior wall
of stock room. Plywood is being installed.

5.2      Sprinkler lines are held above 14' with the exception of the FDC pipe running along the
exterior wall. It is being scheduled and moved above 14' by LLD

63        RTU framing supports and curbs are installed as required. There are seven penetrations in
total including a plumbing vent stack that can be utilized.

7.1     The matrix took precedence over plan comments and the leave-outs were not
provided. Now to be part of Joann scope

7.4       FDC line is too low and is being relocated.

7.7       All monitoring is installed. Note — the fire riser is designed to be visible to the sales floor
which will not work in the current plan design. A wall enclosing the entire riser will need to be
installed under the Joann work scope.
                                                                                             ExhibitEXHIBIT
                                                                                                     C        A
              Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 87Page                    Page
                                                                                            of 882 of 387 of 88
     8.5      Wall packs are installed as noted in the matrix; notes on plans require Joann GC to connect
     to run power and confirm the lights are operational.

     8.8               5/8" FRT plywood is installed behind the sign and a j-box provided

     Additional notes during walk-through:

                •The floor was flat, filled and sanded; a very good final product.
                0 All plumbing should be tied to the riser located where the restrooms are designed. This is
                     picked up in the plumbing drawings but could be noted during pre-con call.
                e Keys are with the shell GC; Jolene or Mike who is the property manager can assist in
                     transferring these to the TI GC.
                •David described the technology to be designed in this store
"t
                e Reviewed the issue with the scope of gyp bd at length before the decision was made to
                     compromise.
                •No monument sign is being installed.
                •We toured the roof, found standing water but all else was in order.
                                     ‘i
     Discovery Itemt when GC arrived I2/4/19

     Construction Drawings and Matrix call for Landlord to cut out roof penetrations for new RTUs. David Cavitt asked for
     JOANN to perform and he would reimburse once it was confirmed this was in the Landlord Scope.
                              iNOTAPPUCABIZ.




                                                   a
                      2
                                                   a




     0:401.f_. : VIV_Z; .'.tila.%V.S;C-AWM:NMVSske-MeaigttggfgziMftfkgAgAMN.NggafAPV:Eetgggg
                                              DEIVIOLITION/DISPOSAL OF EXISTING HVAC,CURBS,AND ALL ASSOCIATED.DUCTWORK,INFILL INTERIOR WITH DECK
        6.1                                    X
                                               -        -
                                              We mATERvii.
        6.2                             X     HIGH-EFFICIENCY MANE HVAC UNITS WITH DUCT SMOKE DETECTORS                ,
        63                                X ROOFPENETRATIONS FOR RIUS,VENTS,& FLUES         1,..../1
                                                                                                   "
        6A                                X STRUCTURALSUPPORT FOR RTWS,AS REQUIRED          N.,                -
        6.5 _                             ft ROOFCURBS FOR ROOF TOP UNITS                   v."'
        6.6                             X     HVAC-INTERIOR DISTRIBUTION DUCTWORK AND ACCESSORIES PER TENANTSPROTOTYPE
        6.7                             X     TEMPORARY THERMOSTATS ON COLUMNS NEAR EACH iiiiti
        6.8'                            X     ENERGY MANAGEMENT SYSTEM AND TEMPERATURESENSORS
        6.9                             X     AIR BALANCE0F.HVAC SYSTEM TO TENANTPROT011YPE STANDARDS
      • 614                            -X    -STOCK ROOM HEATER
       6.11                             X     VESTIBULE HEATER


                                                       etomaasirsteauseuraza
                                                                                                         psd                 5.42S+SIR ineiu.tai =MatKma                  •••0 ..e.5•=a1    ms• km
                                                            •                                   c4 Cmg aivstes            tr e.13144 OS.                             ft:WIZ,at.arE tcoh.rwasu•k•bovixceze...w.tis
      Mow         frona Val                                11Vo                         inirW                            tet.I.V                   raposctt tu      ta.,24    me."tetereetamt
        113:10:11:ftgear


            ellle1,r)
                                                                                p,Apri170)9                    e..reMee a.
                                                                                                                         -41•4                XPrAt
                                                                                                                                                       6...hotta•
                                                                                                                                                        cyza...             mop..44.4,
                                                                                                                                                                                                        tor•t;
                                                                                                                                                                                             (57-1[7,1r2.
                                                            1113o                               Uratto                         Af.              xtsa$=Is.
                                                                                                           fli&t:1113;   EgnOt.P.A.V11.1=Et                                         CO
                                                                                                                                                                     V.1.113.W.Rags,: THS Ow:4A 01•4.4 co!: cauF
                                                                                                       ,*/.11.V..k,..?k,-61..[•#500n1tt Vis B.MNSTXVAIPS,V...0
                                                                                                140 W.V.                                                          mm,....far MC=

     gala                                                   rab                         Oat
                                                                                                ted
                                                                                                          Ft.tt psgr.
                                                                                                   VALAT it4F,
                                                                                                                             r,.% JAI   00.4
                                                                                                                             max ft: FIroble,r;OtSTIG-
                                                                                                                                                          4.'wet
                                                                                                                                                    .44:2134=- -4.01...r4W
                                                                    10'4 4eileitrii4/     SVP
      EIVONAROM           HAM PtivIsa                                                           @In                       01/19
      acsaammess:               cusimesic.../bitsliavvitst                                      ISRF1)151119              elleAs



                                                                                              ExhibitEXHIBIT
                                                                                                      C        A
                                  Case 3:20-cv-00272-JMK Document 1-1 Filed 10/26/20 Page 88Page Page
                                                                                             of 883 of 388 of 88
